

































FIRST AMENDED AND RESTATED


NETREIT NATIONAL CITY PARTNERS, LP


LIMITED PARTNERSHIP AGREEMENT



 
 

--------------------------------------------------------------------------------

 

Tables of Contents
 

     
Page
   
ARTICLE 1 
1
   
ORGANIZATIONAL MATTERS 
1
   
1.01.          
 Formation of Limited Partnership 
1
   
1.02.          
 Purpose of Partnership 
1
   
1.03.       
 Name of Partnership 
1
   
1.04.          
 Term of Partnership 
1
   
1.05.           
Certificate of Limited Partnership
1
   
1.06.           
Partnership Office; Agent 
2
   
1.07.           
Registered Agent 
2
             
ARTICLE 2 
2
   
DEFINITIONS 
2
   
2.01.           
Terms 
2
             
ARTICLE 3 
7
   
MEMBERS OF PARTNERSHIP 
7
   
3.01.           
Original Partners 
7
   
3.02.           
Admission of Additional General Partners 
7
   
3.03.           
Replacement of Sole Remaining General Partner 
8
   
3.04.           
Admission of Additional Limited Partners 
8
   
3.05.          
 Admission of Substituted Limited Partner 
8
   
3.06.           
Additional Partners Bound by Agreement 
8
   
3.07.           
Amendment of Partnership Records 
8
   
3.08.           
Right to Dissociate as Limited Partner; Causes of Dissociation 
8
   
3.09.           
Effect of Dissociation as Limited Partner 
10
   
3.10.           
Causes of Dissociation as General Partner 
10
   
3.11.           
Power to Dissociate as General Partner; Wrongful Dissociation 
12
   
3.12.          
 Effect of Dissociation as General Partner 
12
             
ARTICLE 4 
13
   
CAPITALIZATION 
13
   
4.01.           
General 
13
   
4.02.           
General Partner Capital Contribution 
13
   
4.03.           
Limited Partners Capital Contribution 
13
   
4.04.           
Additional Capital Contributions 
14
   
4.05.          
 Interest on Contributions 
14
   
4.06.           
Withdrawal and Return of Capital 
15
             
ARTICLE 5 
15
   
MANAGEMENT OF PARTNERSHIP AFFAIRS 
15
   
5.01.           
Control and Management 
15
   
5.02.           
Certain Rights and Obligations of the Limited Partners 
16
   
5.03.           
Acts Requiring the Vote of the Limited Partners
17
   
5.04.           
Specified Prohibited Acts by the Partners 
17
   
5.05.           
Removal of the General Partner 
18
   
5.06.           
Conversion of Interest of Terminated General Partner 
18
   
5.07.           
Duties of a Successor or Remaining General Partner 
19
   
5.08.           
Engagement of Property Manager 
19
             
ARTICLE 6 
19
   
THE GENERAL PARTNER’S DUTIES AND STANDARD OF CARE
19
   
6.01.           
Devotion of Time by General Partner 
19
   
6.02.           
Use of Partnership Assets 
19
   
6.03.           
Authority for Use of Nominees 
19
   
6.04.          
 Permitted Business with Partnership 
20
   
6.05.         
The General Partner’s Fiduciary Duties 
20
   
6.06.           
Performance Standard 
21
   
6.07.          
Liability and Indemnification of the General Partner 
21
             
ARTICLE 7 
22
   
COMPENSATION TO THE GENERAL PARTNER AND GP AFFILIATES 
22
   
7.01.           
Expressly Authorized Compensation 
22
             
ARTICLE 8 
22
   
LIABILITIES OF PARTNERS 
22
   
8.01.          
 Liability of General Partner 
22
   
8.02.          
 Liability of Limited Partner 
22
   
8.03.          
Transaction of Business with a Limited Partner 
23
   
8.04.           
Transaction of Business with the Partnership 
23
             
ARTICLE 9 
23
   
ALLOCATION OF PROFITS AND LOSSES 
23
   
9.01.           
Allocation of Income, Gain, Loss, Credits and Deductions 
23
             
ARTICLE 10 
23
   
DISTRIBUTIONS 
23
   
10.01.           
General 
23
   
10.02.            
Distributions Prior to Dissolution
23
   
10.03.           
Distributions upon Dissolution 
23
   
10.04.           
Restriction on Distributions 
23
   
10.05.           
Return of Distributions 
24
   
10.06.          
 Section 754 Election 
24
             
ARTICLE 11 
24
   
DISSOLUTION OF THE PARTNERSHIP 
24
   
11.01.           
Dissolution and Winding Up
24
   
11.02.           
Dissolution by Consent 
24
   
11.03.          
 Dissolution upon Dissociation of a General Partner 
24
   
11.04.           
Dissolution on Sale or Disposition of Assets 
24
   
11.05.           
Dissolution by Judicial Degree 
24
   
11.06.           
Responsibility of Winding Up 
25
   
11.07.          
 Liquidation and Distribution 
25
   
11.08.           
Filing Certification of Dissolution 
26
   
11.09.           
Cancellation of Certificate of Limited Partnership 
26
             
ARTICLE 12 
26
   
TRANSFER OF LIMITED PARTNER’S PARTNERSHIP INTEREST 
26
   
12.01.           
Transfer of a Limited Partner’s Partnership Interest 
26
   
12.02.          
 Death, Bankruptcy, or Incompetence of Limited Partner 
27
   
12.03.          
 Optional Purchase upon Divorce/Separation 
27
   
12.04.           
Purchase Price 
27
   
12.05.           
Effect of Transfer 
28
   
12.06.           
Legend 
28
             
ARTICLE 13 
28
   
BOOKS, RECORDS, AND ACCOUNTS 28
     
13.01.           
Partnership Accounting Practices 
28
   
13.02.           
Maintenance of Records and Accounts
28
   
13.03.          
 Reports and Financial Statements
29
   
13.04.           
Delivery of Records to Limited Partners
30
   
13.05.           
Access to Records by Limited Partners 
30
   
13.06.           
Partnership Tax or Information Returns 30
30
   
13.07.          
 Capital Accounts 
30
   
13.08.           
Income Accounts
31
             
ARTICLE 14 
31
   
POWER OF ATTORNEY 
31
   
14.01.           
Grant of Special Power of Attorney 
31
             
ARTICLE 15 32
32
   
PROVISIONS OF GENERAL APPLICATION 32
32
   
15.01.          
 Notices
32
   
15.02.          
 Binding Effect 
32
   
15.03.           
Amendments 
32
   
15.04.          
Attorney's Fees
33
   
15.05.           
Governing Law 
33
   
15.06.           
Exhibits 
33
   
15.07.           
Agreement Prepared by Legal Counsel to the General Partner and Certain GP
Affiliates 
33
   
15.08.           
IRS Circular 230 Notice 
33
   
15.09.           
Additional Instruments and Acts 
33
   
15.10.          
 Reliance on Person Signing Agreement 
33
   
15.11.           
Severability 
34
   
15.12.           
Consent of Spouses 
34
   
15.13.           
Cumulative Remedies 
34
   
15.14.           
Counterparts 
34
   
15.15.           
Headings and References 
34
   
15.16.           
Pronouns 
34
   
15.17.           
Statutory References 
34
   
15.18.           
Time is of the Essence 
34
   
15.19.          
 Entire Agreement 
34
   
15.20.           
Other Instruments 
35
 





ATTACHMENTS:


Appendix A – Allocation of Income, Gain, Loss, Credits and Deductions
Exhibit A – List of Limited Partners and Their Addresses
Exhibit B – Legal Description of the Property
Exhibit C – Property Management Agreement



 
 

--------------------------------------------------------------------------------

 

FIRST AMENDED AND RESTATED


NETREIT NATIONAL CITY PARTNERS, LP


LIMITED PARTNERSHIP AGREEMENT




This First Amended and Restated NetREIT National City Partners, LP Limited
Partnership Agreement (this “Agreement”) is entered into by and between NetREIT,
Inc., a Maryland corporation (“NetREIT”), the “General Partner”, and NetREIT and
LGI Delaware, LLC, a Delaware limited liability company (“LGI”), each as a
“Limited Partner” and together the “Limited Partners”, effective on and as of
December 8, 2011 (the “Effective Date”). This Agreement amends, restates and
replaces any and all prior partnership agreements of NetREIT National City
Partners, LP (the “Partnership”). The name and address of, and number of Units
held by, each Partner shall be set forth and maintained in Exhibit A, which is
attached hereto and hereby incorporated herein by reference.


The General Partner and each Limited Partner agree as follows.


ARTICLE 1
ORGANIZATIONAL MATTERS


1.01.           Formation of Limited Partnership. The General Partner and each
Limited Partner agree to form the Partnership as a limited partnership pursuant
to the provisions of the Act.


1.02.           Purpose of Partnership. The purpose and character of the
business of this Partnership is to acquire, hold, operate and maintain for
investment an undivided interest (and ultimately a 100% interest) in that
certain Industrial Warehouse and related real and personal property located at
940 West 19th Street and 2101 Haffley Avenue, National City, California, as more
particularly described in Exhibit B which is attached hereto and hereby
incorporated herein by reference (the “Property”), including, but not limited
to, contracts and/or agreements related to the acquisition, development,
construction, operation, financing, maintenance, lease, sale or exchange
thereof, whether acquired, owned, operated or held directly or through one or
more intermediaries; to provide complete, centralized, orderly and consolidated
management of the Property; to promote the long-term interests of the Partners;
and to do all other acts as may be reasonable and necessary or appropriate to
further this purpose. The Partnership may also engage in any activities that are
related or incidental to that business.


1.03.           Name of Partnership. The name of this Partnership shall be the
“NETREIT NATIONAL CITY PARTNERS LP.” The business of the Partnership shall be
conducted under that name. The name of the Partnership may be changed by the
General Partner at any time or from time to time by giving written notice of the
change to each Limited Partner and by filing a certificate of amendment or
restated certificate with the Secretary of State.


1.04.           Term of Partnership. The term of the Partnership commences on
and as of the Effective Date and continues until dissolved, as provided in this
Agreement, or December 31, 2021, unless earlier dissolved.


1.05.           Certificate of Limited Partnership. The General Partner has
executed a Certificate of Limited Partnership and caused that Certificate to be
filed in the office of the California Secretary of State on even date herewith.
The General Partner shall execute and cause to be filed a Certificate of
Amendment of the Certificate of Limited Partnership (or Restated Certificate of
Limited Partnership) whenever required by the Act or this Agreement. The General
Partner shall also record a certified copy of the Certificate and any amendment
in the office of the county recorder in every county in which the Partnership
owns real property.
 

 
 
-1-

--------------------------------------------------------------------------------

 
1.06.           Partnership Office; Agent. The executive office of the
Partnership is 1282 Pacific Oaks Place, Escondido, California 92029, or at any
other place as may be determined from time to time by the General Partner. If
the General Partner changes the executive office of the Partnership, it must
give written notice of the change of address to each Limited Partner at least
three (3) business days before that change. The Partnership will continuously
maintain an office and registered agent for service of process in California.


1.07.           Registered Agent. The registered agent is National Registered
Agents, Inc., 2875 Michelle Drive, Suite 100, Irvine, California 92606.
 
 
ARTICLE 2
DEFINITIONS


2.01.           Terms. Except as the context of this Agreement requires, the
terms defined in this Section 2.01, for the purposes of this Agreement, have the
meanings specified in this Section 2.01. Unless otherwise defined in this
Agreement, the terms used in this Agreement which are referenced in Section
15901.02 of the Act shall have the respective meaning ascribed to them in that
section.


“A Unit Return” means, as of the date determined, the right of the Limited
Partners to receive distributions of Cash Available For Distribution of a
cumulative, non-compound return of six and three-tenths percent (6.3%) on any
Unreturned Capital Contributions from the date 90 days after such Unit is
issued.


“A Units” means the Units issued to LGI pursuant to Section 4.03(a). The A Units
shall have the same rights, preferences and privileges as the B Units except as
otherwise expressly stated in this Agreement.


“Act” means the California Uniform Limited Partnership Act of 2008 set forth in
Sections 15611, et seq. of the California Corporations Code, as it may be
amended.


“Acquisition Expenses” means the costs and expenses incurred by the Partnership
in the purchase of the Property, including closing costs and escrow fees.


“Additional Capital Contribution” means the total amount of cash and the Gross
Asset Value of any property a Partner contributes as a Capital Contribution to
the Partnership pursuant to Article 4.


                      “Adjusted Capital Account Deficit” means, with respect to
any Partner, the deficit balance, if any, in such Partner’s Capital Account at
the end of each Fiscal Year of the Partnership, after giving effect to the
following adjustments:


(a)         Credit to such Capital Account any amounts which such Partner is
deemed obligated to restore in accordance with the penultimate sentences of
Treasury Regulation Sections 1.704-2(g)(I) and 1.704-2(i)(5); and
 

 
 
-2-

--------------------------------------------------------------------------------

 
(b)         Debit to such Capital Account the items described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).


           The foregoing definition of Adjusted Capital Account Deficit is
intended to comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the
Treasury Regulations, and shall be interpreted consistently therewith.


“Affiliate” means, with respect to any person or entity, (i) any person or
entity directly or indirectly controlling, controlled by or under common control
with such person or entity; (ii) any person or entity owning or controlling 10%
or more of the outstanding voting securities of such entity; (iii) any officer,
director or partner of such entity; and (iv) any entity in which such person is
an officer, a director or a partner, or is the owner of 10% or more of the
entity’s outstanding voting securities.


“Agreement” means this Limited Partnership Agreement, as originally executed and
as amended from time to time.


“Assignee” means a Person who has acquired a beneficial interest in an L.P.
Interest, but who is not a “substituted Limited Partner.”


“Assigning Limited Partner” means a Limited Partner who has assigned a
beneficial interest in that Partner’s L.P. Interest, but the Assignee of which
has not become a “substituted Limited Partner.”


“B Units” means the Units issued to NetREIT as General Partner pursuant to
Section 4.02 and as a Limited Partner pursuant to Section 4.03(b). The B Units
shall have the same rights, preferences and privileges as the A Units except as
expressly stated in this Agreement.


“Books and Records” means the books, records and accounts the Partnership
maintains in accordance with Article 13.


“Capital Account” means, with respect to any Partner, the account maintained for
such Partner in accordance with the following:


(a)         Each Partner’s Capital Account shall be increased by such Partner’s
Capital Contributions, such Partner’s distributive share of the Partnership’s
income, gain and credits, and by the amount of any liabilities of the
Partnership that are assumed by such Partner and any liabilities that are
secured by any Partnership Property that is distributed to such Partner, where
the Partner is considered to have assumed the secured liability or the Partner
has taken the Property subject to the liability, within the meaning of Section
752 of the Code;


(b)         Each Partner’s Capital Account shall be decreased by the amount of
cash and the agreed upon fair market value of any Property distributed to such
Partner pursuant to the provisions of this Agreement, such Partner’s
distributive share of the Partnership’s loss and deductions, and by the amount
of any liability of such Partner that the Partnership shall be considered to
have assumed, or be subject to, within the meaning of Section 752 of the Code;


(c)         In the event any Transferable Interest in the Partnership is
transferred in accordance with the terms of this Agreement, the Assignee shall
succeed to the Capital Account of the assignor, to the extent it relates to the
Transferable Interest transferred; and
 

 
 
-3-

--------------------------------------------------------------------------------

 
(d)         In all other respects, the Partnership shall determine and maintain
each Capital Account in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv).


                      “Capital Contribution” means the total amount of cash and
the Gross Asset Value of any Property contributed to the capital of the
Partnership by any Partner.


“Cash Available For Distribution” means total cash income from operations during
any given accounting period, plus the cash proceeds, if any, from the sale or
other disposition, refinancing, or liquidation of Partnership Properties, less
cash expenses as well as any allowances or reserves for contingencies or for
repair to and maintenance of Properties and anticipated Partnership obligations
that the General Partner in its discretion deems necessary during the same
accounting period.


“Code” means the Internal Revenue Code of 1986, as amended, and, unless
otherwise stated, a reference to the Code also includes a reference to the
Treasury Regulations.


“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable with respect to an asset
for such Fiscal Year, except that if the Gross Asset Value of an asset differs
from its adjusted basis for federal income tax purposes at the beginning of such
Fiscal Year, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such Fiscal Year bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such Fiscal Year is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the General Partner.


“Disposition” means any sale, exchange, or other Transfer of the Property or any
interest therein.


“Distribution” means any cash or other property distributed, without
consideration, to any or all of the Partners with respect to their Partnership
Interests in the Partnership including, but not limited to, Distributions of Net
Cash, but shall not include any fees or other compensation paid to any Partners
or their respective Affiliate for services rendered to the Partnership in
accordance with the terms and conditions of this Agreement.


“Fiscal Year” means the consecutive 12-month period starting with January 1 and
ending with December 31.


“GP Affiliate” means an Affiliate of the General Partner.


                      “Gross Asset Value” means, with respect to any asset, the
asset’s adjusted basis for federal income tax purposes, except as follows:


(a)         The initial Gross Asset Value of any asset contributed by a Partner
to the Partnership shall be the gross fair market value of such asset, as
determined by the General Partner;


(b)         The Gross Asset Values of all Property shall be adjusted to equal
their respective gross fair market values (taking Code Section 7701(g) into
account), as determined by the General Partner as of the following times: (i)
the acquisition of an additional interest in the Partnership by any new or
existing Partner in exchange for more than a de minimis Capital Contribution;
(ii) the Distribution by the Partnership to a Partner of more than a de minimis
amount of Property as consideration for an interest in the Partnership; and
(iii) the liquidation of the Partnership within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(g), provided that an adjustment described
in clauses (i) and (ii) of this subsection shall be made only if the General
Partner reasonably determines that such adjustment is necessary to reflect the
relative economic interests of the Partners in the Partnership;
 

 
 
-4-

--------------------------------------------------------------------------------

 
(c)         The Gross Asset Value of any item of Property distributed to any
Partner shall be adjusted to equal the gross fair market value (taking Code
Section 7701(g) into account) of such asset on the date of Distribution as
determined by the General Partner; and


(d)         The Gross Asset Values of the Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and income and
loss under Article 9; provided, however, that Gross Asset Values shall not be
adjusted pursuant to this subsection (d) to the extent that an adjustment
pursuant to subsection (b) is required in connection with a transaction that
would otherwise result in an adjustment pursuant to this subsection (d).


If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subsection (b) or (d), such Gross Asset Value shall thereafter be adjusted by
the Depreciation taken into account with respect to such asset, for purposes of
computing income and loss under Article 9.


“L.P. Interest” means the Partnership Interest of a Limited Partner.


“Limited Partner” means any Original Limited Partner and any substituted Limited
Partner or an additional Limited Partner who adopts and agrees to be bound by
this Agreement.


“Majority Vote” means the Vote of the Limited Partners holding Percentage
Interests aggregating more than fifty percent (50%).


“Management Fee” means the fee described in Section 7.01(b).


“Net Cash” means the amount of Cash Available For Distribution which the General
Partner deems to distribute to the Partners, which amount shall be determined
after deducting payments for Operating Expenses and any amounts set aside for
the restoration, increase or creation of Reserves. Net Cash shall also include
any amounts which the General Partner designates as no longer necessary for the
maintenance of Reserves.


“Non-Recourse Deductions” shall have the meaning set forth in Section
1.704-2(b)(I) of the Treasury Regulations.


                      “Non-Recourse Liability” shall have the meaning set forth
in Section 1.704-2(b)(3) of the Treasury Regulations.


                      “Operating Expenses” means, with respect to any fiscal
period, all costs, fees and expenses incurred by the Partnership in the ordinary
course of business and operations of the Partnership during such
 
 
-5-

--------------------------------------------------------------------------------

 
period including, without limitation, all costs, fees and expenses incurred for
debt service payments, real and personal property taxes and assessments, lease
or rental payments, insurance premiums, taxes, utilities, repairs and
maintenance, capital improvements or replacements, legal, accounting,
bookkeeping, audit, equipment use, and telephone and facsimile expenses.
Operating Expenses shall also include expenses incurred in connection with
forming the Partnership, expenses incurred in connection with preparing,
revising, amending, converting and modifying this Agreement and expenses
incurred in connection with preparing and mailing reports furnished to the
Partners for investor, tax reporting, federal and state security or other
purposes. Operating Expenses shall also include any Guaranty Fee and any
Management Fee.


“Partners” or “the Partners” means collectively the General Partner and the
Limited Partners. Reference to “Partner” is a reference to any one of the
Partners.


“Partner Non-Recourse Debt Minimum Gain” means an amount, with respect to each
Partner Non-Recourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Non-Recourse Debt were treated as a Non-Recourse
Liability, determined in accordance with Section 1.704-2(i)(3) of the Treasury
Regulations.


“Partnership” means the Limited Partnership created under this Agreement and the
Certificate of Limited Partnership to be filed with the Office of the Secretary
of State.


“Partnership Interest” means a Partner’s entire interest in the Partnership
which is referenced by the number of Units a Partner then owns on the
Partnership’s Books and Records.


“Percentage Interest” means with respect to a Partner, the percentage of the
total Units outstanding then held by the Partner.


                      “Partnership Minimum Gain” shall have the meaning ascribed
to such term in Section 1.704-2(b)(2) and 1.704-2(d) of the Treasury
Regulations.


“Person” means an individual, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, or any other entity.


“Performance Standard” means the standard by which the satisfaction of the GP’s
performance of its obligations and duties to the Partnership, including its
fiduciary duties and obligation of good faith and fair dealing, is determined.


“Pro Rata” means the applicable Partner’s Percentage Interest in proportion to
the percentage interest of all of the applicable Partners.


“Prudent Person Standard” means to act with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in like capacity and familiar with such matters would use in making a decision
of like character and with like aims.


“Purchase Conclusion Date” means December 31, 2014.


“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 

 
 
-6-

--------------------------------------------------------------------------------

 
“Reserves” means amounts maintained or allocated during any period reasonably
deemed sufficient by the General Partner to provide for future Partnership
operations or for any existing or contingent debt, obligation or liability and
to provide for Distributions to be made to the Partners pursuant to Article 10
hereof.


“Sales Proceeds” means (i) all proceeds resulting in the event of sale,
refinancing, condemnation or exchange of the Partnership’s assets after
deduction of all expenses incurred in connection with such event; and (ii) all
proceeds received as installment payments on promissory notes and/or installment
contracts held by the Partnership in connection with the sale or exchange of
Partnership assets after payment of any underlying indebtedness; provided,
however, that such term shall not include any Reserves.


“TMP” or “Tax Matters Partner”, as defined by the Code, means NetREIT or its
successor, as provided in Section 9.09, below.


“Transfer” includes an assignment, conveyance, deed, bill of sale, exchange,
lease, mortgage, creation of a security interest or encumbrance, gift, and
transfer by operation of law. To “Transfer” means the act of effecting a
“Transfer”.


“Transferable Interest” means a Partner’s right to receive Distributions.


“Transferee” means a Person to which all or part of a Transferable Interest has
been Transferred, whether or not the transferor is a Partner.


“Treasury Regulations” means the Regulations of the United States Department of
the Treasury promulgated under the Code.


“Unit” means a Unit of L.P. Interest and unless otherwise expressly provided in
this Agreement refers to both the A Units and the B Units.


“Unreturned Capital Contributions” means the amount, if any, by which a
Partner’s aggregate Capital Contributions exceed the aggregate Distributions
paid to the Partner as of the date the determination is made.


“Vote” means a Record of a vote, approval or consent of a Partner obtained at a
duly held meeting or action without a meeting, which Vote is authorized or
permitted under this Agreement. Unless otherwise expressly stated in this
Agreement, or required under the Act, the Limited Partners shall Vote as a
single class of Units.


ARTICLE 3
MEMBERS OF PARTNERSHIP


3.01.           Original Partners. The Partners of this Partnership are the
General Partner and each of the Limited Partners who initially purchase Units.


3.02.           Admission of Additional General Partners. Except as expressly
provided in this Agreement, a person may be admitted as a General Partner after
the Certificate of Limited Partnership is filed only with the written consent of
the General Partner and a Majority Vote.


 
 
-7-

--------------------------------------------------------------------------------

 
3.03.           Replacement of Sole Remaining General Partner. If a General
Partner ceases to be a General Partner and there is no remaining General
Partner, one or more new General Partners may be admitted by a Majority Vote of
the Limited Partners, provided the Limited Partners agree in writing to continue
the business of the Partnership pursuant to Section 11.03 of this Agreement. If
a General Partner ceases to be a General Partner, and there is one or more
remaining General Partners, the Partnership shall not dissolve if the remaining
General Partner or all the remaining General Partners, if more than one remains,
continue the business of the Partnership.


3.04.           Admission of Additional Limited Partners. Subject to the
provisions of Article 12 of this Agreement, governing Transfers of L.P.
Interests, a person may acquire an L.P. Interest in the Partnership directly
from the Partnership and be admitted as an additional Limited Partner only on
the prior written approval of the General Partner.


3.05.           Admission of Substituted Limited Partner. The Transferee of an
L.P. Interest, or portion thereof, may be admitted as a substituted Limited
Partner only with the prior written approval of the General Partner. For the
purposes of this Agreement, a Transferee of a Unit shall constitute the
recipient of a Transfer of an L.P. Interest under this Agreement, including
Article 12.


3.06.           Additional Partners Bound by Agreement. Before any Person is
admitted to the Partnership as a General or Limited Partner, that Person shall
agree in writing to be bound by all of the provisions of this Agreement.


3.07.           Amendment of Partnership Records. On admission of a General
Partner or new or substituted Limited Partner, the General Partner shall add the
name, address, contribution, and the number of Units and/or Percentage Interest
that Partner holds in the Partnership to the list of Partners kept in the
principal executive office of the Partnership.


3.08.           Right to Dissociate as Limited Partner; Causes of Dissociation.


(a)        A Person does not have a right to dissociate as a Limited Partner
before the termination of the Partnership.


(b)        A Person is dissociated from the Partnership as a Limited Partner
upon the occurrence of any of the following events:


 
(1)
the Partnership’s having notice of the Person’s express will to withdraw as a
Limited Partner or on a later date specified by the Person;



 
(2)
the Person’s expulsion as a Limited Partner by the unanimous consent of the
other Partners if:



 
(A)
it is unlawful to carry on the Partnership’s activities with the Person as a
Limited Partner;



 
(B)
there has been a Transfer of all of the Person’s Partnership Interest, other
than a Transfer for security purposes, or a court order charging the Person’s
interest, which has not been foreclosed;

 

 
 
-8-

--------------------------------------------------------------------------------

 
 
(C)
the Person is a corporation and, within 90 days after the Partnership notifies
the Person that it will be expelled as a Limited Partner because it has filed a
certificate of dissolution or the equivalent, its charter has been revoked, or
its right to conduct business has been suspended by the jurisdiction of its
incorporation, there is no revocation of the certificate of dissolution or no
reinstatement of its charter or its right to conduct business; or



 
(D)
the Person is a limited liability company or partnership that has been dissolved
and whose business is being wound up;



 
(3)
on application by the Partnership, the Person’s expulsion as a Limited Partner
by judicial order because:



 
(A)
the Person engaged in wrongful conduct that adversely and materially affected
the Partnership’s activities;



 
(B)
the Person willfully or persistently committed a material breach of this
Agreement or of the obligation of good faith and fair dealing under subdivision
(b) of Section 15903.05 of the Act; or



 
(C)
the Person engaged in conduct relating to the Partnership’s activities which
makes it not reasonably practicable to carry on the activities with the Person
as Limited Partner;



 
(4)
in the case of a Person who is an individual, the Person’s death;



 
(5)
in the case of a Person that is a trust or is acting as a Limited Partner by
virtue of being a trustee of a trust, Distribution of the trust’s entire
Transferable Interest in the Partnership, but not merely by reason of the
substitution of a successor trustee;



 
(6)
in the case of a Person that is an estate or is acting as a Limited Partner by
virtue of being a personal representative of an estate, Distribution of the
estate’s entire Transferable Interest in the Partnership, but not merely by
reason of the substitution of a successor personal representative;



 
(7)
termination of a Limited Partner that is not an individual, partnership, limited
liability company, corporation, trust, or estate;



 
(8)
the Partnership’s participation in a conversion or merger under Article 11
(commencing with Section 15911.01 of the Act) if the Partnership:



 
(A)
is not the converted or surviving entity; or



 
(B)
is the converted or surviving entity but, as a result of the conversion or
merger, the Person ceases to be a Limited Partner.

 
 
 
-9-

--------------------------------------------------------------------------------

 

 
 
3.09.
Effect of Dissociation as Limited Partner.



(a)        Upon a Person’s dissociation as a Limited Partner:


 
(1)
subject to Section 15907.04 of the Act, the Person does not have further rights
as a Limited Partner;



 
(2)
the Person’s obligation of good faith and fair dealing as a Limited Partner
under subdivision (b) of Section 15903.05 of the Act continues only as to
matters arising and events occurring before the dissociation; and



 
(3)
subject to Section 15907.04 of the Act and Article 11 (commencing with Section
15911.01 of the Act), any Transferable Interest owned by the Person in its
capacity as a Limited Partner immediately before dissociation is owned by the
Person as a mere Transferee.



(b)        A Person’s dissociation as a Limited Partner does not of itself
discharge the Person from any obligation to the Partnership or the other
Partners which the Person incurred while a Limited Partner.


3.10.           Causes of Dissociation as General Partner. A person is
dissociated from the Partnership as a General Partner upon the occurrence of any
of the following events:


(a)         the Partnership’s having received notice, or in the form of Record,
of the Person’s express will to withdraw as a General Partner or on a later date
specified by the Person in such notice;


(b)         the Person’s removal as a General Partner pursuant to Section 5.05
of this Agreement;


(c)         the Person’s removal as a General Partner by the unanimous consent
of the other Partners if:


 
(1)
it is unlawful to carry on the Partnership’s activities with the Person as a
General Partner;



 
(2)
there has been a Transfer of all or substantially all of the Person’s
Partnership Interest, other than a Transfer for security purposes, or a court
order charging the Person’s Partnership Interest, which has not been foreclosed;



 
(3)
the Person is a corporation and, within 90 days after the Partnership notifies
the Person that it will be expelled as a General Partner because it has filed a
certificate of dissolution or the equivalent, its charter has been revoked, or
its right to conduct business has been suspended by the jurisdiction of its
incorporation, there is no revocation of the certificate of dissolution or no
reinstatement of its charter or its right to conduct business; or



 
(4)
the Person is a limited liability company or partnership that has been dissolved
and whose business is being wound up;

 

 
 
-10-

--------------------------------------------------------------------------------

 
 
(d)         on application by the Partnership, the Person’s expulsion as a
General Partner by judicial order because:


 
(1)
the Person engaged in wrongful conduct that adversely and materially affected
the Partnership’s activities;



 
(2)
the Person willfully or persistently committed a material breach of this
Agreement or of a duty owed to the Partnership or other Partners under Section
15904.08 of the Act; or



 
(3)
the Person engaged in conduct relating to the Partnership’s activities which
makes it not reasonably practicable to carry on the activities of the
Partnership with the Person as a General Partner;



(e)         the Person’s:


 
(1)
becoming a debtor in bankruptcy;



 
(2)
execution of an assignment for the benefit of creditors;



 
(3)
seeking, consenting to, or acquiescing in the appointment of a trustee,
receiver, or liquidator of the Person or of all or substantially all of the
Person’s property; or



 
(4)
failure, within 90 days after the appointment, to have vacated or stayed the
appointment of a trustee, receiver, or liquidator of the General Partner or of
all or substantially all of the Person’s property obtained without the Person’s
consent or acquiescence, or failing within 90 days after the expiration of a
stay to have the appointment vacated;



 
(f)
in the case of a Person who is an individual:



 
(1)
the Person’s death;



 
(2)
the appointment of a guardian or general conservator for the Person; or



 
(3)
a judicial determination that the Person has otherwise become incapable of
performing the Person’s duties as a General Partner under this Agreement;



 
(g)
in the case of a Person that is a trust or is acting as a General Partner by
virtue of being a trustee of a trust, Distribution of the trust’s entire
Transferable Interest in the Partnership, but not merely by reason of the
substitution of a successor trustee;



 
(h)
in the case of a Person that is an estate or is acting as a General Partner by
virtue of being a personal representative of an estate, Distribution of the
estate’s entire Transferable Interest in the Partnership, but not merely by
reason of the substitution of a successor personal representative;

 
 
 
-11-

--------------------------------------------------------------------------------

 

 
 
(i)
termination of a General Partner that is not an individual, partnership, limited
liability company, corporation, trust, or estate; or



 
(j)
the Partnership’s participation in a conversion or merger under Article 11
(commencing with Section 15911.01 of the Act), if the Partnership:



 
(1)
is not the converted or surviving entity; or



 
(2)
is the converted or surviving entity but, as a result of the conversion or
merger, the Person ceases to be a General Partner.



3.11.           Power to Dissociate as General Partner; Wrongful Dissociation.


(a)         A Person has the power to dissociate as a General Partner at any
time, rightfully or wrongfully, by express will pursuant to subdivision (a) of
Section 15906.03 of the Act.


(b)         A Person’s dissociation as a General Partner is wrongful only if:


(1)         it is in breach of an express provision of this Agreement; or


(2)         it occurs before the termination of the Partnership, and


(A)          the Person withdraws as a General Partner by express will;


 
(B)
the Person is expelled as a General Partner by judicial determination under
subdivision (e) of Section 15906.03 of the Act;



 
(C)
the Person is dissociated as a General Partner by becoming a debtor in
bankruptcy; or



 
(D)
in the case of a Person that is not an individual, trust other than a business
trust, or estate, the Person is expelled or otherwise dissociated as a General
Partner because it willfully dissolved or terminated.



 
(c)
A Person that wrongfully dissociates as a General Partner is liable to the
Partnership and, subject to Section 15910.01 of the Act, to the other Partners
for damages caused by the dissociation. The liability is in addition to any
other obligation of the General Partner to the Partnership or to the other
Partners.



3.12.           Effect of Dissociation as General Partner.


(a)         Upon a Person’s dissociation as a General Partner:


 
(1)
the Person’s right to participate as a general partner in the management and
conduct of the Partnership’s activities terminates;



 
(2)
the Person’s duty of loyalty as a general partner under paragraph (3) of
subdivision (b) of Section 15904.08 of the Act terminates;

 
 
 
-12-

--------------------------------------------------------------------------------

 

 
 
(3)
the Person’s duty of loyalty as a general partner under paragraphs (1) and (2)
of subdivision (b) of Section 15904.08 of the Act and duty of care under
subdivision (c) of Section 15904.08 of the Act continue only with regard to
matters arising and events occurring before the Person’s dissociation as a
General Partner;



 
(4)
the Person may sign and deliver to the California Secretary of State for filing,
on a form prescribed by the Secretary of State, a certificate of dissociation
pertaining to the Person and, at the request of the Partnership, shall sign an
amendment to the Certificate of Limited Partnership which states that the Person
has dissociated; and



 
(5)
subject to Section 15907.04 and Article 11 (commencing with Section 15911.01 of
the Act), any Transferable Interest owned by the Person immediately before
dissociation in the Person’s capacity as a General Partner is owned by the
Person as a mere Transferee.



(b)         A Person’s dissociation as a General Partner does not of itself
discharge the Person from any obligation to the Partnership or the other
Partners which the Person incurred while a General Partner.


ARTICLE 4
CAPITALIZATION


4.01.           General. The Partners shall make the Capital Contributions to
the Partnership required under this Article 4. All Capital Contributions
constitute general funds of the Partnership available for any purpose within the
Partnership’s stated purpose as set forth in Section 1.02. If a Partnership
Interest is Transferred, the Capital Contributions attributable to the
Transferred Interest will continue to be attributed to the Transferee of the
Transferable Interest.


4.02.           General Partner Capital Contribution. As General Partner,
NetREIT shall contribute the sum of Five Thousand Dollars ($5,000) in cash to
the Partnership for which it will receive one-tenth of a B Unit.
 
 
4.03.           Limited Partners Capital Contribution. The Limited Partners
shall make the following Capital Contributions to the Partnership:


 (a)           For its L.P. Interest in the Partnership, LGI shall contribute to
the Partnership good fee title pursuant to, and in accordance with the terms and
conditions of, the Property Contribution Agreement And Joint Escrow Instructions
made and entered into by LGI and NetREIT (the “Contribution Agreement”), an
original of which shall be maintained as a Record by the Partnership. Unless
otherwise expressly stated herein, capitalized terms used in this Agreement
relating to the contribution of the Property to the Partnership shall have the
meanings subscribed to them in the Contribution Agreement. For such Capital
Contribution to the Partnership, LGI shall receive the number of A Units equal
to the Net Value of the Property at Closing divided by $50,000.
 
 
 
-13-

--------------------------------------------------------------------------------

 

 
(b)           For its L.P. Interest in the Partnership, NetREIT shall contribute
to the Partnership the following:


(i)           Good title to the number of shares of its 6.3% Preferred Stock
NetREIT is required to issue at Closing pursuant to Section 2.2.1 of the
Contribution Agreement. The Rights, Preferences and Privileges of the Preferred
Stock are set forth in the statement duly filed with the Maryland Secretary of
State. For such Capital Contribution, NetREIT shall receive the number of
B Units equal to the product of the number of Preferred Shares so determined
multiplied by $1,000 divided by $50,000; and


(ii)           The amount of cash payments NetREIT has made through Closing in
payment of Capitalization Costs required to be paid pursuant to Section 2.2.2 of
the Contribution Agreement, for which it will receive the number of B Units
equal to the amount of such cash payments divided by $50,000.


4.04.           Additional Capital Contributions.


(a)         The Limited Partners shall not be required to make any additional
contributions of capital to the Partnership.


(b)         The General Partner may propose that additional Capital
Contributions be made to the Partnership whenever it, in its sole discretion,
determines that additional funds are required or advisable for the Partnership’s
business and activities in furtherance of its stated purpose as set forth in
Section 1.02. Upon such determination, the General Partner shall give written
notice (the “Call Notice”) to the Limited Partners. The Call Notice shall
specify the amount of the additional capital the Limited Partners are requested
to contribute (the “Capital Call”), the intended purpose of the additional
capital, the Limited Partner’s portion of the Capital Call and the date on which
the Limited Partners must pay the requested Capital Call (the “Payment Date”),
provided the Payment Date shall not be less than ten (10) business days after
the date the General Partner gives the Call Notice to the Limited Partners.


(c)         If a Partner fails to remit its Capital Call on or before the
Payment Date (a “Non-electing Partner”), each of the other Partners, if the
Partner has paid its Capital Call, may elect to advance the amount necessary to
cover the Non-electing Partner’s Capital Call (the “Shortfall”). If more than
one Partner elects to advance the Shortfall, each such Partner shall have the
right to do so Pro Rata.


(d)         Anything in this Agreement to the contrary notwithstanding, any
Partner who contributes a Shortfall or portion thereof to the Partnership shall
have the right to receive all Distributions which are otherwise to be
distributed to a Non-electing Partner responsible for the Shortfall until the
contributing Partner has received such Distributions equal to the amount of the
Shortfall, or portion thereof, it contributed plus a premium in the amount equal
to ten percent (10%) per annum, uncompounded, thereon, from the date of such
contribution through the date of the final Distribution of such amount, with any
such Distributions first being applied to such premium then to repayment of the
Shortfall contribution.


4.05.           Interest on Contributions. No interest will be paid on any
Capital Contributions to the Partnership capital.


 
 
-14-

--------------------------------------------------------------------------------

 
 
4.06.           Withdrawal and Return of Capital.


(a)         No Partner has the right to withdraw any portion of the
Partnership’s capital and no Partner, General or Limited, is entitled to the
return of its Capital Contribution, by reason of its withdrawal, expulsion or
otherwise, except upon the termination of the Partnership as provided in this
Agreement.


(b)         No Partner is entitled to demand the Distribution of Partnership
Property in kind.


ARTICLE 5
MANAGEMENT OF PARTNERSHIP AFFAIRS


5.01.           Control and Management. The General Partner has the sole and
exclusive control of the Limited Partnership. Subject to any limitations
expressly set forth in this Agreement, the General Partner has the power and
authority to take any action from time to time as it may deem to be necessary,
appropriate, or convenient in connection with the management and conduct of the
Partnership’s business and affairs, including without limitation, the power to
do the following on such terms and conditions as the General Partner may, from
time to time, determine:


(a)           Take any and all other action permitted by law that is customary
in or reasonably related to the conduct of the Partnership business or affairs;


(b)           Acquire property, including both real and personal property, for
the use of the Partnership;


(c)           Enter into any agreement respecting the operation, repair and
maintenance of the Property;


(d)           Lease, license or otherwise grant the right to temporarily or
permanently use, occupy or possess the Property;


(e)           Sell, exchange or otherwise dispose of the Property when the
General Partner deems the disposition to be in the best interests of the
Partnership;


(f)           Finance the Partnership’s activities by borrowing money from third
parties on the terms and under the conditions as the General Partner deems
appropriate. When money is borrowed for Partnership purposes, the General
Partner is authorized to pledge, mortgage, encumber, or grant a security
interest in Partnership properties as security for the repayment of those loans;


(g)           Employ, retain, or otherwise secure the services of any personnel
or firms deemed necessary by the General Partner for or to facilitate the
conduct of Partnership business affairs, all on the terms and for the
consideration as the General Partner deems advisable;


(h)         Acquire and enter into any contract of insurance which the General
Partner deems necessary or appropriate for the protection of the Partnership and
the General Partner, for the conservation of the Partnership assets, or for any
purpose convenient or beneficial to the Partnership;
 
 
 
-15-

--------------------------------------------------------------------------------

 

 
(i)         Employ persons in the operation and management of the business of
the Partnership, including but not limited to, supervisory managing agents,
legal counsel, insurance brokers and loan brokers, on such terms and for such
compensation as the General Partner shall determine;


(j)          Prepare or cause to be prepared reports, statements, and other
relevant information for distribution to Partners, including annual and
quarterly interim reports;


(k)          Open and maintain a separate bank account in the name of the
Partnership with such banks or other financial institutions as the General
Partner may, in its sole discretion, determine and may deposit therein funds of
the Partnership. No other funds may be deposited in the account. The funds in
that account must be used solely for the business of the Partnership, and all
withdrawals from that account are to be made only on checks signed by the
General Partner or any other person or persons whom the General Partner may
designate from time to time;


(l)          Cause the Partnership to make or revoke any of the elections set
forth in the Code, including those referred to in Sections 108, 709, 754, and
1017 thereof; provided, however, that the General Partner may not cause the
Partnership to elect to be taxed as a corporation without the consent of all the
Partners;


(m)         Determine the appropriate accounting method or methods to be used by
the Partnership in accordance with the Code;


(n)         Act on behalf of the Partnership as its designated Tax Matters
Partner within the meaning of Section 6231(a)(7) of the Code;


(o)         Amend this Agreement to reflect the addition or substitution of a
Limited Partner or the reduction of Capital Accounts upon the return of capital
to a Partner;


(p)         Execute, acknowledge and deliver any and all instruments to
effectuate the foregoing, and to take all such action in connection therewith as
the General Partner shall deem necessary or appropriate; and


(q)         Purchase property in its own name (and assume loans in connection
therewith) and temporarily hold title thereto for the purpose of facilitating
the acquisition of such property or the borrowing of money for the Partnership
or any other purpose related to the business of the Partnership; provided,
however, that such Property is purchased by the Partnership for a purchase price
no greater than the cost of such Property to the General Partner, and there is
no other benefit arising out of such transactions for the General Partner.


5.02.           Certain Rights and Obligations of the Limited Partners


(a)         The Limited Partners shall have no obligation or right to take part,
directly or indirectly, in the general, day-to-day conduct of the business of
the Partnership. The Limited Partners shall not take part in or have any control
over the Partnership’s management and operations. The Limited Partners have no
authority over the amount and timing of Distributions by the Partnership to the
Partners, the right to require or effect Partnership expenditures or the sale of
Partnership assets, or the right to engage employees, agents, or independent
contractors by or on behalf of the Partnership.
 

 
 
-16-

--------------------------------------------------------------------------------

 
 
(b)         The Limited Partners may do any of the following, any of which acts
shall not be considered prohibited by Section 5.04:


 
(1)
Act as a contractor for an agent or employee of the Partnership or a General
Partner, or an officer, director, member or shareholder of a General Partner;



 
(2)
Consult with and advise a General Partner with regard to the business of the
Partnership;



 
(3)
Act as surety for the Partnership or guarantee one or more specific debts of the
Partners;



 
(4)
Approve or disapprove an amendment to this Agreement.



(c)         The Limited Partners do not have the right to Vote on any matters
not expressly required or permitted under this Agreement.


5.03.           Acts Requiring the Consent of the Limited Partners. The General
Partner shall not do any of the following without the Vote of the Limited
Partners:


 
(1)
Amend the Partnership Agreement (except as allowed pursuant to Section 14.01(5)
and Section 9.07);



 
(2)
Change the business purpose of the Partnership;



 
(3)
Dissolve and wind up the Partnership;



 
(4)
Merge the Partnership or Transfer or grant a security interest in all or a
substantial part of the assets of the Partnership, other than the sale of the
Property in a transaction meeting the requirements of Section 1031 of the Code,
which transaction results in the non-recognition of all taxable income which
would have resulted from the sale if it did not meet the requirements of Section
1031; or



 
(5)
After the Purchase Conclusion Date, invest any proceeds from the sale or other
disposition of a Property or invest any Cash Available For Distribution in an
additional Model Home.



5.04.           Specified Prohibited Acts by the Partners. During the time of
the organization or continuance of this Partnership, neither the General Partner
nor the Limited Partners may take, and the Partners specifically promise not to
take, any of the following actions:


 
(1)
Use the name of the Partnership (or any substantially similar name) or any
trademark or trade name adopted by the Partnership, except in the ordinary
course of the Partnership business;



 
(2)
Disclose to any nonpartner any of the Partnership business practices, trade
secrets, or any other information not generally known to the business community;

 
 
 
-17-

--------------------------------------------------------------------------------

 

 
 
(3)
Do any other act or deed with the intention of harming the business operations
of the Partnership;



 
(4)
Do any act contrary to this Agreement, except with the prior express written
approval of all Partners;



 
(5)
Do any act that would make it impossible to carry on the intended or ordinary
business of the Partnership;



 
(6)
Confess a judgment against the Partnership;



 
(7)
Abandon, transfer or dispose of Partnership Property.



5.05.           Removal of the General Partner.


(a)         The Limited Partners may remove the General Partner only for cause
upon prior notice of at least five (5) business days, unless the circumstance
constituting “cause” is corrected within ten (10) business days after notice, if
it can be corrected.  However, the Limited Partners may not remove a General
Partner solely because the General Partner has assigned all of its interest in
the Partnership to a third party. Such notice to the General Partner of its
removal must be in writing and must set forth the day on which the removal is to
be effective and state in sufficient detail the reason for removal.  If there is
no other remaining General Partner, and the Limited Partners fail to appoint a
new General Partner pursuant to Section 3.03 of this Agreement within six (6)
months after the removal is effective, the Partnership will be dissolved and its
business wound up and terminated.


(b)         Should the General Partner cease to be a General Partner (the
“Withdrawing General Partner”), any remaining or newly appointed General Partner
may continue the Partnership. A former General Partner whose interest has been
converted to that of a Limited Partner has the same rights and obligations under
this Agreement as any other Limited Partner.


(c)  
For the purposes of removal, the following shall constitute cause:



 
(1)
The General Partner’s willful neglect of duties as General Partner;



 
(2)
The conviction of any executive officer or management level employee of the
General Partner for theft or a crime of moral turpitude which directly involves
or relates to the General Partner’s duties or obligations as General Partner;



 
(3)
The General Partner’s wrongful taking or application of Partnership funds; and



 
(4)
The General Partner’s voluntary or involuntary filing for bankruptcy.



5.06.           Conversion of Interest of Terminated General Partner. The
General Partner Interest of the Withdrawing General Partner shall, upon the
effective date of withdrawal, become an L.P. Interest without change in right to
allocations of Distributions and income and loss under Article 9, and the
Withdrawing General Partner shall become a Limited Partner with respect to its
Transferable Interest with all the rights, duties and obligations of a Limited
Partner under this Agreement except, it shall be deemed to hold one Unit for the
purposes of Voting on Partnership matters.
 
 
 
-18-

--------------------------------------------------------------------------------

 

 
5.07.           Duties of a Successor or Remaining General Partner. In the event
a General Partner withdraws or otherwise ceases to be a General Partner, each
remaining or successor General Partner shall indemnify and hold harmless such
former General Partner, or the personal representative and estate of the former
General Partner, from all liability arising out of or related to any act or
failure to act by the Partnership that occurs on or after the effective date of
the former General Partner’s withdrawal or termination. Further, each remaining
and/or additional General Partner must immediately cause the Partnership to
amend its Certificate of Limited Partnership as required by the Act, and cause
to be prepared, executed, acknowledged, filed, served, and published all other
notices required by law to protect the Withdrawing General Partner or the
personal representative and estate of the Withdrawing General Partner from all
liability for the future obligations of the Partnership business.


5.08.           Engagement of Property Manager. The Partners agree that they
shall engage CHG Properties, Inc., a California corporation (“CHG Properties”),
to manage the Property pursuant to the terms and conditions of the Property
Management Agreement attached hereto as Exhibit C. In accordance with the
Property Management Agreement, the Property Manager (“Manager”) is authorized,
at the direction of the Tenants, to seek and negotiate the terms of (a) any
Lease, (b) any Loan and (c) the Disposition of the Property, provided that the
General Partner’s consent shall be required to effect (i) any Disposition of the
Property, (ii) any Lease, (iii) any Loan, (iv) any property management agreement
or amendment thereto, or (v) any expenditure for Operation of the Property
involving a single expenditure or series of expenditures for the same purpose
requiring an expenditure of funds in excess of Ten Thousand Dollars ($10,000).


ARTICLE 6
THE GENERAL PARTNER’S DUTIES AND STANDARD OF CARE


6.01.           Devotion of Time by General Partner. The General Partner is
required to devote its attention and business capacity to the affairs of the
Partnership to the extent it is reasonably necessary to conduct the business and
affairs of the Partnership. In this connection, the Partners acknowledge that
the General Partner may manage other partnerships, and may continue to engage in
other types of distinct or related businesses, whether or not competitive with
the business of the Partnership.


6.02.           Use of Partnership Assets. The General Partner may not use, and
specifically promises not to use, directly or indirectly, the assets of this
Partnership for any purpose other than conducting the business of the
Partnership, for the full and exclusive benefit of all its Partners.


6.03.           Authority for Use of Nominees. All Partners recognize that
practical difficulties exist in doing business as a limited partnership,
occasioned by third parties seeking to determine the capacity of the General
Partner to act for and on behalf of the Partnership, or for other reasons.
Therefore, each of the Limited Partners hereby expressly authorizes the General
Partner to acquire all real and personal property, arrange all financing, enter
contracts, and complete all other arrangements needed to effectuate the purpose
of this Partnership, either in its own name or in the name of a nominee, without
having to disclose the existence of this Partnership. If the General Partner
decides to transact the Partnership business in the name of a nominee, it shall
place a written declaration of trust in the Partnership books and records that
acknowledges the capacity in which the nominee acts and the name of the
Partnership as the true principal or owner.
 
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
6.04.           Permitted Business with Partnership.


(a)         Except as otherwise provided in this Agreement, and subject to
Section 5.03 and Section 5.04, the General Partner may:


 
(1)
Provide services to or for the Partnership as are otherwise permitted under this
Agreement;



 
(2)
Loan cash or assets to, borrow cash or assets from, sell assets to and/or
purchase assets from the Partnership, so long as such transactions are
commercially reasonable to the Partnership and on terms and conditions
commensurate with those the Partnership could reasonably obtain from unrelated
parties in comparable transactions.



(b)         Nothing in this Agreement shall prevent the General Partner, or
prevent any Limited Partner with the General Partner’s consent and
authorization, from lending money to the Partnership on a promissory note or
similar evidence of indebtedness for a reasonable rate of interest. Any such
Partner lending money to the Partnership has the same rights and risks regarding
the loan as would any person or entity making the loan who was not a member of
the Partnership.


6.05.           The General Partner’s Fiduciary Duties. The General Partner’s
fiduciary duties to the Partnership and the other Partners consist of the duty
of loyalty and the duty of care.


(a)         In discharging and exercising its duties to the Partnership, the
General Partner is under an obligation of good faith and fair dealing. The
Prudent Person Standard shall be used in determining whether the General Partner
has satisfied its obligation of good faith and fair dealing.


 (b)         The General Partner shall have met its fiduciary duty of care to
the Partnership and the other Partners in its conduct and winding up of the
Partnership’s business if its acts or failures to act in connection therewith do
not constitute gross negligence or reckless conduct, intentional misconduct or a
knowing violation of the law. In exercising its duty of care, the General
Partner may rely on factual findings, advice and opinions of attorneys,
accountants, real estate brokers, appraisers or other persons who customarily
determine such facts or provide such advice or opinions within the scope of
their employment or profession.


(c)         The General Partner’s duty of loyalty to the Partnership and the
other Partners includes the following:


 
(1)
Hold the Partnership’s Property as a trustee and to account for any Property,
profit or benefit derived by the General Partner in the conduct and winding up
of the Partnership’s activities or derived from the General Partner’s use of the
Partnership’s Property, including the appropriation of a limited partnership
opportunity;

 
 
(2)
Refrain from dealing with the Partnership in the conduct or winding up of the
Partnership’s activities as or on behalf of a party having an interest adverse
to the Partnership; and

 
 
(3)
Refrain from competing with the Partnership in the conduct or winding up of the
Partnership’s activities.

 

 
 
-20-

--------------------------------------------------------------------------------

 
 
(d)         The General Partner will not violate any fiduciary duty or other
obligation to the Partnership or its Partners merely because the General
Partner’s conduct furthers the General Partner’s own interest.


(e)         This Article 6 to the contrary, the General Partner shall not breach
its fiduciary duty to the Partnership or the Partners or fail to meet its
obligation of good faith and fair dealing if it causes the Partnership to engage
CHG Properties, Inc. or another of its affiliates as property manager, or if it
acts, or fails to act, in matters involving a conflict of interest between the
General Partner and the Partnership and/or any Partner, if the act, or failure
to act is:


(1)         In the interests of the Partnership;


(2)         Fair and reasonable to the Partnership; and


 
(3)
If the action involves the purchase of services, goods or materials, such
purchase is on terms that are comparable to those which would be available from
unrelated Persons of comparable abilities or resources in the same geographic
location.



Provided, however, that the General Partner’s failure to act within the
foregoing parameters shall not create any presumption or implication that the
General Partner has breached its fiduciary duty to the Partnership or its
obligation of good faith and fair dealing.


(f)         The Limited Partners, by a Majority Vote, after full disclosure to
all Partners of all material facts, may approve or ratify a specific act or
transaction that would violate the General Partner’s duty of loyalty.


6.06.           Performance Standard. The Performance Standard shall be the
Prudent Person Standard.


6.07.           Liability Limitations and Indemnification of the General
Partner.


(a)         The General Partner does not, in any way, guarantee the return of
the Limited Partner’s capital or a profit from the operations of the
Partnership. The General Partner is not responsible to any Limited Partner
because of a loss of that Partner’s investment or a loss in operations, unless
the loss has been occasioned by fraud, deceit, or a wrongful taking by the
General Partner.


(b)         Neither the General Partner and nor any GP Affiliate shall be held
liable, responsible or accountable in damages or otherwise to the Partnership or
any of the Partners for any loss suffered which arises out of any action or
inaction if, in good faith, it is determined that such course of conduct was in
the best interest, purpose, and powers of the Partnership and such course of
conduct did not constitute gross negligence, gross malfeasance, willful
misconduct, or intentional breach of fiduciary duty.


The General Partner and the GP Affiliates, whether or not then serving in that
capacity, and their officers, managers, directors and employees (each, a
“Representative”) shall be indemnified by the Partnership against all
liabilities, costs and expenses reasonably incurred by or imposed upon the
General Partner or any GP Affiliate or Representative, or in connection with or
arising out of any action, suit or proceeding in which it may be involved or to
which it may be made a party by reason of it being or having been a General
Partner, a GP Affiliate or a Representative, such expenses to include the cost
of reasonable
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
settlements (other than amounts paid to this Partnership itself) made with a
view to curtailment of costs of litigation. Upon the General Partner’s request,
the Partnership shall advance any such costs. This Partnership shall not,
however, indemnify the General Partner, any GP Affiliate or any Representative
with respect to matters as to which it shall be finally adjudged in any such
action, suit or proceeding to have been guilty of gross negligence, gross
malfeasance, willful misconduct or intentional breach of fiduciary duty. The
indemnification authorized by this Section shall include the payment of
reasonable attorneys’ fees and other expenses (not limited to taxable costs)
incurred in settling or defending any claims or threatened action, including any
disputes with the Internal Revenue Service or taxing authorities, or finally
adjudicated legal proceedings.


ARTICLE 7
COMPENSATION TO THE GENERAL PARTNER AND GP AFFILIATES


7.01.           Expressly Authorized Compensation. In addition to its share of
Distributions from the Partnership as provided in the Partnership Agreement, the
Partnership may pay the General Partner and/or its designated GP Affiliate the
following:


(a)         Management Fee. The General Partner, or a GP Affiliate, shall be
entitled to receive a monthly management fee equal to 3.5% of the gross rentals
received by the Partnership during the month.


(b)         Reimbursable Expenses. The General Partner will be entitled to be
reimbursed by the Partnership for its actual costs and out-of-pocket expenses
relating to (i) the formation and organization of the Partnership; (ii) the
offer and sale of the Units; (iii) the preparation and distribution of financial
and operating reports to the Limited Partners; and (iv) accounting and legal
expenses in connection with the preparation and filing of the Partnership’s
information statements, tax returns and financial statements.


(c)         Guaranty Fee. We will pay the General Partner or any GP Affiliate a
fee for its guarantee of any Partnership loan obligation. This fee will not
exceed 0.75% of the original principal balance of the loan guaranteed and, at
the beginning of each subsequent year 0.25% of the unpaid principal balance plus
accrued but unpaid interest and other charges owing on January 1 of the year.


ARTICLE 8
LIABILITIES OF PARTNERS


8.01.           Liability of General Partner. Except as otherwise provided in
this Agreement, the liability of a General Partner arising from the conduct of
the business affairs or operations of the Partnership or for the debts of the
Partnership shall not exceed the liability required of a general partner of a
limited partnership required by the Act.


8.02.           Liability of Limited Partner. Except as expressly stated in this
Agreement, the liability of the Limited Partners is restricted and limited to
the amount of the actual Capital Contributions the Limited Partner makes or
agrees to make to the Partnership. No Limited Partner is personally liable for
any debt, obligation, or liability of the Partnership. The Limited Partners may
not be required to pay to the Partnership or to any other Partner any deficit or
negative balance that may periodically exist in the Partner’s Capital Account as
a result of any allocation made in accordance with this Agreement.


 
 
-22-

--------------------------------------------------------------------------------

 
 
8.03.           Transaction of Business with a Limited Partner. Any Limited
Partner may engage in or possess an interest in other business ventures of every
nature and description independently of the Partnership and the other Partners.
Neither the Partnership nor the Partners have any right by virtue of this
Agreement in and to any independent ventures or to the income or profits derived
from them. No such activity by a Limited Partner shall constitute a breach of
that Partner’s fiduciary duty to the Partnership or any other Partner.


8.04.           Transaction of Business with the Partnership. With the General
Partner’s written consent and authorization, any Limited Partner may transact
other business with the Partnership. If any Partner transacts business with the
Partnership, that Partner has the same rights and obligations with regard to the
Partnership as a Person who is not a Partner.


ARTICLE 9
ALLOCATION OF PROFITS AND LOSSES
 
 
9.01.           Allocation of Income, Gain, Loss, Credits and Deductions. The
Partnership income, gain, loss, credits and deductions shall be allocated in the
manner set forth in Appendix A, which is attached hereto and hereby incorporated
herein by reference.


ARTICLE 10
DISTRIBUTIONS


10.01.           General. The General Partner shall have the discretion to
manage the Cash Available For Distribution with the goal to provide regular
monthly Distributions equal to the A Unit Return to the Limited Partners.


10.02.                      Distributions Prior to Dissolution. Until the
Purchase Conclusion Date, all Cash Available For Distribution shall be paid to
the Limited Partners as follows:


(a)           First to the holders of A Units until they have received aggregate
Distributions during the calendar year in which such Distribution is paid equal
to the A Unit Return.


(b)           Thereafter, Cash Available For Distribution shall be paid to the
holders of B Units Pro Rata.


10.03.                      Distributions upon Dissolution. Upon dissolution or
termination, the Partnership shall be liquidated and all of the Partnership’s
remaining assets shall be sold or otherwise disposed of in an orderly manner and
the Partnership’s debts shall be paid and remaining Net Cash shall be first
applied to the payment of, or reserve for, Partnership liabilities. Subject to
any Capital Account adjustments, and after allocation of applicable income and
loss in accordance with Article 9, any then remaining Net Cash shall be
distributed to the Partners in accordance with Article 9. The General Partner
may make Distributions in kind under this Section 10.03 with respect to the
A Units by distributing shares of any of NetREIT’s 6.3% Preferred Stock it then
owns, which Distributions in kind shall be valued at the liquidation value of
such 6.3% Preferred Stock.


10.04.           Restriction on Distributions. Notwithstanding any provisions to
the contrary in this Article 10, no Distributions may be made by the Partnership
to the Partners if, after giving effect to the Distribution, the Partnership
would not be able to pay its debts as they become due in the usual course of
business. The Partner or General Partner who approves a Distribution in
violation of this Agreement or the Act is personally liable to the Partnership
for the amount of the Distribution that exceeds what could have been
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
distributed without violating this Agreement or the Act, if it is established
that such Partner or General Partner did not act in compliance with this Section
10.04.


10.05.                      Return of Distributions. Except for Distributions
made in violation of the Act or in violation of this Agreement, no Partner shall
be obligated to return to the Partnership any Distribution previously made to
such Partner, or pay the amount of any Distribution for the account of the
Partnership or to any creditor of the Partnership. The amount of any
Distribution returned to the Partnership by a Partner or paid by a Partner for
the account of the Partnership or to a creditor of the Partnership shall be
added to the account or accounts from which it was subtracted when it was
distributed to the Partner.


10.06.                      Section 754 Election. Upon the Transfer of a
Transferable Interest in the Partnership by a Partner, at the request of such
transferring Partner, and subject to the approval of the General Partner, the
Partnership will make the election provided for in Section 754 of the Code,
provided such election is approved by the General Partner. The expense of making
such election, including the additional accounting expenses, shall be borne by
the requesting Partner. Such election shall be filed with the Partnership tax
information return for the first Fiscal Year in which the election takes effect.


ARTICLE 11
DISSOLUTION OF THE PARTNERSHIP


11.01.           Dissolution and Winding Up. The Partnership will be dissolved,
and its affairs will be wound up, on the expiration of the term provided for the
existence of the Partnership in Section 1.04 or on the occurrence of any of the
events specified in Sections 11.02 through Section 11.05, inclusive, whichever
is the first to occur.


11.02.           Dissolution by Consent. The Partnership will be dissolved on
any date specified in a consent to dissolution signed by the General Partner and
approved by a Majority Vote of the Limited Partners.


11.03.           Dissolution upon Dissociation of a General Partner.


(a)  The Partnership will dissolve and its affairs will be wound up when a
General Partner ceases to be a General Partner under this Agreement, unless
(1) at the time there is at least one other General Partner and the remaining
General Partner, or all the General Partners if more than one remains, continue
the business of the Partnership, or (2) if no General Partner remains, the
Limited Partners take the actions described in subparagraph (b) of this
Section 11.03.


(b)         If a General Partner ceases to be a General Partner and there is no
remaining General Partner, the Partnership will dissolve and its affairs will be
wound up unless the Limited Partners agree by a Majority Vote to continue the
business of the Partnership and admit one or more new General Partners within
six (6) months after the last remaining General Partner ceased to be a General
Partner.


11.04.           Dissolution on Sale or Disposition of Assets. The Partnership
will be dissolved and its affairs wound up in an orderly manner when its assets
are sold or otherwise disposed of and the only Property of the Partnership
consists of Cash Available For Distribution.


11.05.           Dissolution by Judicial Decree. The Partnership will be
dissolved and its affairs wound up when required by a decree of judicial
dissolution entered under Section 15682 of the Act.
 
 
-24-

--------------------------------------------------------------------------------

 
 

 
11.06.           Responsibility for Winding Up.


(a)         On dissolution of the Partnership, the Partnership will continue
solely for the purpose of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of creditors. The affairs of
the Partnership will be wound up by any General Partner who has not wrongfully
caused the dissolution.


(b)         If no General Partner is available to wind up the affairs of the
Partnership, or the only remaining General Partner(s) fail(s) to wind up the
affairs of the Partnership, one or more Limited Partners may wind up the affairs
of the Partnership.


(c)         If the Limited Partners are authorized to wind up the affairs of the
Partnership, the Certificate of Limited Partnership must be amended to add the
name and the business, residence, or mailing address of each Limited Partner
winding up the Partnership’s affairs. The Limited Partners winding up the
Partnership’s affairs may not be subject to liability as a General Partner based
on this amendment. Any remaining General Partner(s) not winding up the
Partnership’s affairs need not execute the Certificate of Amendment.


(d)         If the Limited Partners wind up the affairs of the Partnership, the
Limited Partners are entitled to reasonable compensation from the Partnership.


(e)         The Partners responsible for winding up the affairs of the
Partnership must give written notice of the commencement of winding up by mail
to all known creditors and claimants whose addresses appear on the records of
the Partnership.


11.07.           Liquidation and Distribution. Each Person responsible for
winding up the affairs of the Partnership pursuant to Section 11.06 will take
full account of the Partnership assets and liabilities, liquidating the assets
of the Partnership as promptly as is consistent with obtaining the fair value of
those assets, and applying and distributing the proceeds in the following order:


(a)         To creditors of the Partnership, including Partners who are
creditors to the extent permitted by law, in satisfaction of liabilities of the
Partnership other than liabilities for the following:


(i)         Distributions declared and owing to Partners before their withdrawal
from the Partnership and before the dissolution and winding up of the
Partnership;


(ii)         Distributions owing to Partners on their withdrawal from the
Partnership.


(b)         Except as otherwise provided in this Agreement, to Partners and
former Partners in satisfaction of liabilities for Distributions owing to them
before their withdrawal from the Partnership and before dissolution and winding
up of the Partnership and on their withdrawal from the Partnership.


(c)         To the Partners in accordance with the provisions set forth in this
Agreement for the Distribution of the assets of the Partnership.
 
 
 
-25-

--------------------------------------------------------------------------------

 

 
11.08.           Filing Certificate of Dissolution. As soon as possible after
the occurrence of any of the dissolution events specified in Section 11.02
through Section 11.05, inclusive, the General Partner, or one or more Limited
Partners designated by a Majority Vote of the Limited Partners, must execute and
file in the office of the Secretary of State a certificate of dissolution.


11.09.           Cancellation of Certificate of Limited Partnership. On
completion of the winding up of the Partnership’s affairs, the General Partner
must execute and file in the office of the Secretary of State a certificate of
cancellation of the Certificate of Limited Partnership. If the Limited Partners
are winding up the Partnership’s affairs pursuant to Section 11.06, the Limited
Partners, or the Person authorized by a Majority Vote of the Limited Partners,
must execute and file the certificate of cancellation of the Certificate of
Limited Partnership.


ARTICLE 12
TRANSFER OF LIMITED PARTNER’S PARTNERSHIP INTEREST


12.01.           Transfer of a Limited Partner’s Partnership Interest. Any
Limited Partner may Transfer its Transferable Interest only as provided in this
Article 12.


(a)         Subject to the restrictions set forth in this Article 12, a Transfer
of a Transferable Interest, in whole or in part:


 
(1)
is permissible;



 
(2)
does not by itself cause the Partner’s dissociation or a dissolution and winding
up of the Partnership’s activities; and



 
(3)
does not, as against the other Partners or the Partnership, entitle the
Transferee to participate in the management or conduct of the Partnership’s
activities, to require access to information concerning the Partnership’s
transactions except as otherwise provided in subdivision (c) below, or to
inspect or copy the required information or the Partnership’s other records or
to exercise any other rights or powers of a Partner.



(b)         A Transferee of a Transferable Interest, or any portion thereof has
a right to receive, in accordance with the terms and conditions of the Transfer,
Distributions to which the transferor of the Transferable Interest (the
“transferor”) would otherwise be entitled.


(c)         A Transferee is entitled to an account of the Partnership’s
transactions only upon the dissolution and winding up of the Partnership.


(d)         Upon Transfer, the transferor retains the rights of a Partner, other
than the interest in Distributions with respect to the Transferable Interest
Transferred, and retains all duties and obligations of a Partner.


(e)         The Partnership need not give effect to a Transferee’s rights with
respect to the Transferable Interest Transferred until the Partnership has
notice of the Transfer.
 

 
 
-26-

--------------------------------------------------------------------------------

 
 
(f)         A Transfer of a Partner’s Transferable Interest in the Partnership
in violation of a restriction on Transfer contained in this Agreement is
ineffective as to a Person having notice of the restriction at the time of
Transfer.


(g)         A Transferee that becomes a Partner with respect to a Transferable
Interest is liable for the transferor’s obligations under Sections 15905.02 and
15905.09 of the Act. However, the Transferee is not obligated for liabilities
unknown to the Transferee at the time the Transferee became a Partner.


(h)         A Transferee of a Transferable Interest may become a Limited Partner
only if and to the extent that:


 
(1)
this Agreement so provides; or



 
(2)
upon the prior consent of the Limited Partners by a Majority Vote and the
consent of all of the General Partners.



12.02.           Death, Bankruptcy, or Incompetence of Limited Partner. If a
Limited Partner dies or is adjudged incompetent or bankrupt by any court of
competent jurisdiction, the General Partner shall, for a period of ninety (90)
days following such event, have an option to purchase the Transferable Interest
of that Limited Partner by delivering to the Limited Partner, or the Limited
Partner’s legal representative, written notice which shall set forth the price
of the Partnership Interest and the terms of payment, which shall be as
specified in Section 12.04.


12.03.           Optional Purchase upon Divorce/Separation. In the event of any
legal separation, divorce, or dissolution of marriage of the Limited Partner and
his or her spouse, the Limited Partner so affected agrees to make whatever
provisions in any property settlement agreement necessary to eliminate any
interest of the spouse in the Partnership Interest. If the Limited Partner fails
to do so for any reason within thirty (30) days after the commencement of such
legal proceeding, the General Partner shall have the option, for a period of
sixty (60) days thereafter, to purchase all or any part of such Limited
Partner’s Transferable Interest by delivering to the Limited Partner, or the
Limited Partner’s legal representative, written notice which shall set forth the
price of the Transferable Interest and the terms of payment, which shall be as
specified in Section 12.04. The General Partner may assign the right to purchase
the Transferable Interest, in whole or in part, to another in its sole
discretion.


12.04.           Purchase Price. In the event the General Partner has the right
to purchase a Transferable Interest by reason of Section 12.02 or Section 12.03,
the price shall be determined by agreement between the General Partner and the
transferring Limited Partner or his or her representative; provided, however,
that if the General Partner cannot agree to the price within thirty (30) days of
the event triggering the right to purchase, the General Partner, in its sole
discretion, may within twenty (20) days thereafter appoint a qualified
independent appraiser to determine the price, which appraised price shall be
binding on the parties. If the General Partner shall fail to appoint an
appraiser and the General Partner and the Limited Partner shall fail to agree to
a price within such period, the General Partner shall be deemed to have elected
not to have exercised its option to purchase the subject Transferable Interest.
The consideration to be paid for the Transferable Interest shall be paid to the
transferring Limited Partner or to his or her estate or representative, as the
case may be. If the event that leads to the purchase is the death of the Limited
Partner, the decedent Limited Partner=s representative shall apply for and
obtain any necessary court approval or confirmation of the sale of the decedent
Limited Partner’s Interest under this Agreement. Consideration for the
Transferable Interest shall be delivered within forty-five (45) days from the
date the price is determined to the person entitled to it, except if
 
 
-27-

--------------------------------------------------------------------------------

 
 
the event triggering the right to purchase is the death of the Limited Partner,
the consideration shall be delivered within one hundred twenty (120) days from
the date the price is determined.


12.05.           Effect of Transfer. A Transfer of a Transferable Interest to a
Transferee who is not a Partner or to a Transferee who is not admitted as a
Partner, is effective only to give the Transferee the right to receive
Distributions, and allocations of income or loss under Article 9 to which the
transferor would otherwise be entitled with respect to the Transferable Interest
Transferred and does not relieve the transferor from liability under any
agreement to make additional contributions to Capital, does not relieve the
transferor from liability under the provisions of this Agreement, and does not
give the Transferee the right to become admitted as a Limited Partner. Neither
the General Partner nor the Partnership is required to determine the tax
consequences to a transferor or a Transferee, arising from the Transfer of a
Transferable Interest. The Partnership will continue with the same basis and
Capital Account for the Transferee as was attributable to the transferor who
Transferred the Transferable Interest. The General Partner shall promptly record
any Transfer of a Transferable Interest permitted by this Article 12 in the
books of the Partnership.


12.06.           Legend. Any Certificate or written evidence of an L.P. Interest
shall have conspicuously endorsed on its face the following legend:


“SALE, TRANSFER, HYPOTHECATION, ENCUMBRANCE OR DISPOSITION OF A TRANSFERABLE
INTEREST REPRESENTED BY THIS CERTIFICATE IS RESTRICTED BY THE LIMITED
PARTNERSHIP AGREEMENT. ALL PROVISIONS OF THE LIMITED PARTNERSHIP AGREEMENT ARE
INCORPORATED BY REFERENCE IN THIS CERTIFICATE. A COPY OF THE LIMITED PARTNERSHIP
AGREEMENT MAY BE INSPECTED BY ANY LIMITED PARTNER, OR THEIR RESPECTIVE AGENTS,
AT THE PRINCIPAL OFFICE OF THE PARTNERSHIP.”


ARTICLE 13
BOOKS, RECORDS, AND ACCOUNTS


13.01.           Partnership Accounting Practices. The Partnership books shall
be kept on a cash and/or an accrual accounting basis, as the General Partner may
determine. The Partnership books shall be closed and balanced and maintained by
the General Partner.


13.02.           Maintenance of Records and Accounts.


(a)         At all times, the General Partner must maintain or cause to be
maintained, in the form of Record, true and proper books, records, reports, and
accounts in which all Partnership transactions will be entered fully and
accurately. The books and records of the Partnership will be kept, and the
financial position and the results of its operations recorded, in accordance
with the accounting methods followed for federal income tax purposes.


(b)         The General Partner shall maintain at 1282 Pacific Oaks Place,
Escondido, California, 92029, or at such other office it may from time to time
designate within the State of California, the following information in the form
of Record:


 
(1)
a current list showing the full name and last known street and mailing address
of each Partner, separately identifying each General Partner, in alphabetical
order, and the Limited Partners, in alphabetical order;

 
 
 
-28-

--------------------------------------------------------------------------------

 

 
 
(2)
a copy of the Partnership’s initial Certificate of Limited Partnership and all
amendments to and restatements of the certificate, together with signed copies
of any powers of attorney under which any certificate, amendment, or restatement
has been signed;



 
(3)
a copy of any filed certificate of conversion or merger;



 
(4)
a copy of the Partnership’s federal, state, and local income tax returns and
reports, if any, for the six most recent years;



 
(5)
a copy of any partnership agreement made in writing or in another form of Record
and any amendment to this Agreement;



 
(6)
any financial statement of the Partnership for any of the most recent six Fiscal
Years;



 
(7)
any Vote of a Partner given within the most recent three Fiscal Years; and



 
(8)
unless contained in a partnership agreement made in a Record, a Record stating:



 
(a)
the amount of cash, and a description and statement of the agreed value of the
other benefits, contributed and agree to be contributed by each Partner;



 
(b)
the times at which, or events on the happening of which, any additional
contributions agreed to be made by each Partner are to be made;



 
(c)
for any Person that is both a General Partner and a Limited Partner, a
specification of what Transferable Interest the Person owns in each capacity;
and



 
(d)
any events upon the happening of which the Partnership is to be dissolved and
its activities wound up.



13.03.           Reports and Financial Statements. The General Partner shall
provide the Partners with the following reports and tax information in the form
of Record:


(a)         Reports. Within ninety (90) days after the end of each Fiscal Year,
financial statements as of the end of such Fiscal Year prepared on a review
basis by an independent certified public accountant, together with the General
Partner’s report of the activities of the Partnership for such year. The General
Partner shall prepare and deliver to each Limited Partner a balance sheet as of
the end of each fiscal quarter, together with statements of income and of
changes in financial position for such quarter.


(b)         Tax Information. Within ninety (90) days after the end of each
Fiscal Year or as soon as possible thereafter, all information necessary for the
preparation of the Partners’ federal income tax returns. Such information shall
be accomplished by a copy of the Partnership’s federal, state and local income
tax or information returns for the year.
 
 

 
 
-29-

--------------------------------------------------------------------------------

 
 
The accounts of the Partnership and the Partners as set forth in the annual
statement shall conclusively be deemed to be correct and binding on each Partner
as to all matters to which he or she does not file written objections addressed
to the Partnership at its principal place of business within sixty (60) days
after he or she receives a copy of such annual statement.


13.04.           Delivery of Records to Limited Partners. On the request of a
Limited Partner for purposes reasonably related to that Partner’s interest in
the Partnership, or such request by that Partner’s duly authorized
representative, attorney, or attorney-in-fact, the General Partner will promptly
deliver in writing or in other form of Record, to that Partner, or to its agent
or attorney, at the expense of the Partnership, a copy of any of the following:


 
(1)
The current list of each Partner’s name, address, Capital Contributions, Capital
Account, Units, and the Percentage Interest of each Partner.



 
(2)
The Certificate of Limited Partnership, as amended, and any powers of attorney
pursuant to which any certificate was executed.



 
(3)
This Agreement, as amended.



13.05.           Access to Records by Limited Partners. A Limited Partner and/or
that Partner’s duly authorized representative, attorney, or attorney-in-fact has
the right, for purposes reasonably related to that Partner’s interest in the
Partnership:


 
(1)
To inspect and copy, during normal business hours, any Partnership Records that
the Partnership is required to maintain pursuant to Section 13.02.



 
(2)
To obtain from the General Partner, promptly after becoming available, a copy of
the Partnership’s federal, state, and local income tax or information returns
for each year.



13.06.           Partnership Tax or Information Returns. The General Partner
shall endeavor to provide  each Partner, in writing or in other form of Record,
the information necessary for the Partner to file his or her federal, state, and
local income tax returns for each taxable year as soon as practicable after the
end of each taxable year.


13.07.           Capital Accounts. The Partnership will establish and maintain
individual Capital Accounts for each General Partner and Limited Partner in
accordance with the Partnership’s method of accounting, Code Section 704(b), the
regulations thereunder, and the following provisions:


 
(1)
The fair market value of a Partner’s initial Capital Contribution to the
Partnership; any additional contributions to the Partnership, such as a
Partner’s distributive share of income, gain or credit; any amounts transferred
to the Capital Account from that Partner’s income account pursuant to this
Agreement; and the amount of any Partnership liabilities assumed by the Partner
will be credited to each Partner’s Capital Account.



 
(2)
Each Partner’s Capital Account will be debited for the amount of cash and the
fair market value of any Property distributed to the Partner pursuant to this

 
 
 
-30-

--------------------------------------------------------------------------------

 
 
 

 
 
Agreement, the Partner’s distributive share of loss or deduction, and the amount
of any liabilities of the Partner that are assumed by the Partnership or any
such liabilities that are secured by any Property contributed by the Partner to
the Partnership.

 
 
(3)
Each Partner’s Capital Account also includes the Partner’s Pro Rata share of the
fair market value of any Property contributed to the Partnership by a
nonpartner.



 
(4)
If the Partnership makes a Distribution to any Partner which is not a Pro Rata
allocation of the amount distributed, the Capital Accounts of the other Partners
will be adjusted to reflect the fair market value of Partnership assets
immediately before the Distribution.



 
(5)
If any Transferable Interest is transferred in accordance with this Agreement,
the Transferee succeeds to the Capital Account of the transferor, to the extent
of such transferred interest.



13.08.           Income Accounts. An individual income account will be
maintained for each Partner. At the close of each Fiscal Year, each Partner’s
share of the Partnership’s income, gain, loss, deductions and credits will be
credited or debited to, and that Partner’s Distributions received during each
Fiscal Year will be deducted from, that Partner’s income account, and any
resulting balance or deficit shall be transferred to or charged against that
Partner’s Capital Account.


ARTICLE 14
POWER OF ATTORNEY


14.01.           Grant of Special Power of Attorney.


(a)         By a Limited Partner’s execution of this Agreement, the Limited
Partner irrevocably constitutes and appoints the General Partner with full power
of substitution, to be such Limited Partner’s true and lawful attorney-in-fact,
in its name, place and stead, to make, execute, sign, acknowledge, deliver,
record, and file, on its behalf and on behalf of the Partnership, the following:


 
(1)
Deeds of trust, security agreements, and transfer documents.



 
(2)
Documents of Transfer to be delivered in connection with the Transfer of a
Transferable Interest.



 
(3)
A Certificate of Limited Partnership, any amendments to that Certificate, and
any other certificates or instruments that may be required to be filed by the
Partnership or the Partners under the laws of California and any other
jurisdiction whose laws may be applicable to the Partnership.



 
(4)
A Certificate of Cancellation of the Partnership and any other instruments or
documents as may be deemed necessary or desirable by the General Partner on the
termination of the Partnership business.

 
 
 
-31-

--------------------------------------------------------------------------------

 

 
 
(5)
Any amendment to this Agreement which is duly approved by a Majority Vote of the
Limited Partners or is amended by the General Partner for the sole purpose of
correcting any typographic error or other inadvertent clerical error or
inconsistency.



 
(6)
Any and all amendments to the instruments described above in subparagraphs (1)
through (5) of this Section, provided that those amendments are either required
by law to be filed, are consistent with this Agreement, or have been authorized
by the particular Limited Partner.



 
(7)
Any document or instrument needed to reflect any reduction in a Limited
Partner’s Capital Account or Percentage Interest.



 
(8)
Any and all other instruments or documents to correct any typographical error or
inconsistency or omission from this Agreement the General Partner may deem
reasonably necessary or desirable to carry out fully the provisions of this
Agreement in accordance with its terms.



(b)         This grant of authority is a special power of attorney coupled with
an interest, is irrevocable, and survives the granting Limited Partner’s death,
incapacity, or dissolution.


(c)         This grant of authority survives the delivery of an assignment by a
Limited Partner of the whole or any portion of the Partner’s interest.


(d)         The General Partner may exercise this special power of attorney by a
facsimile signature, or by executing any instrument with a single signature as
attorney-in-fact for all the Limited Partners.


ARTICLE 15
PROVISIONS OF GENERAL APPLICATION


15.01.           Notices. All notices, demands, requests, and other
communications required or permitted hereunder shall be in writing or in other
form of Record, and shall be deemed to be delivered upon receipt if delivered in
person, electronically, or by overnight delivery, if any such delivery occurs
prior to 4:00 p.m. Pacific Time on such day, or if not, delivery shall be deemed
to occur the following day. Delivery shall be deemed to occur three (3) days
after having been deposited in a regularly maintained receptacle for the United
States mail, registered or certified, return receipt requested, postage prepaid,
addressed, if to the General Partner, to the Partnership’s principal executive
office and if to a Limited Partner, to the Limited Partner’s address listed in
Exhibit A.


15.02.           Binding Effect. Subject to the provisions of this Agreement
relating to transferability, this Agreement is binding on and inures to the
benefit of the Partners and their respective assigns, successors in interest,
personal representatives, estates, heirs, and legatees.


15.03.           Amendments.


(a)         Subject to subparagraph (b) of this Section 15.03 and the permissive
provisions of Section 14.01(a), this Agreement may be amended only by the
written consent of the General Partner and the Limited Partners.  Any amendment
of this Agreement must be in writing, dated, and executed by all Partners.
 
 
 
-32-

--------------------------------------------------------------------------------

 
If any conflict arises between the provisions of any amendment and the original
Agreement as previously amended, the most recent provisions control.


(b)         The provisions of this Agreement governing the right of the Limited
Partners to Vote on the admission of a General Partner or an election to
continue the business of the Partnership after a General Partner ceases to be a
General Partner and there is no remaining or surviving General Partner, may not
be amended.


(c)         The General Partner shall promptly furnish any Limited Partner who
executed a power of attorney authorizing a General Partner to execute an
amendment to this Agreement with a copy of any amendment to this Agreement
executed by a General Partner pursuant to that power of attorney.


15.04.           Attorneys’ Fees. If any dispute between the Partnership and the
Partners or among the Partners results in litigation or arbitration, the
prevailing party is entitled to recover from the other party all reasonable
fees, costs, and expenses of enforcing any right of the prevailing party,
including without limitation, reasonable attorneys’ fees and expenses.


15.05.           Governing Law. All questions with regard to the construction of
this Agreement and the rights and liabilities of the Partners will be governed
by the laws of the State of California.


15.06.           Exhibits. All Exhibits attached to this Agreement are
incorporated and will be treated as if set forth in the body of this Agreement.


15.07.           Agreement Prepared by Legal Counsel to the General Partner and
Certain GP Affiliates. This Agreement was prepared by Rushall & McGeever, APC,
who currently is and/or in the past has served as legal counsel for the General
Partner and certain GP Affiliates. Rushall & McGeever, APC represents only the
interests of the General Partner and the GP Affiliates in the matters which are
the subject of this Agreement. Rushall & McGeever, APC does not represent any
Limited Partner individually or the Limited Partners as a group in connection
with this Agreement, the Partnership or any related matters.


15.08.           IRS Circular 230 Notice. To ensure compliance with requirements
imposed by the IRS, Rushall & McGeever, APC, hereby informs the Parties that,
unless expressly indicated otherwise, any tax advice contained in this Agreement
(including any Exhibits or other attachments) is not intended or written to
be  used, and cannot be used, for the purpose of (i) avoiding tax-related
penalties under the Internal Revenue Code or (ii) promoting, marketing, or
recommending to another party and tax-related matter addressed herein.


15.09.           Additional Instruments and Acts. Each Partner agrees to execute
and deliver additional documents and instruments, and to perform whatever acts
may be necessary or appropriate to effectuate and perform all of the terms,
provisions, and conditions of this Agreement and the transactions contemplated
by this Agreement.


15.10.           Reliance on Person Signing Agreement. If a Partnership Interest
is held on the Partnership’s Records by two or more Persons, the General Partner
may rely on the signature of any one of such Persons in the event of a Vote or
consent of the Limited Partners and such signature shall be binding on all of
such Persons. If a Partner is not a natural person, neither the Partnership nor
any individual Partner is (1) required to determine the authority of the Person
signing this Agreement, to make any commitment or undertaking on behalf of the
entity that is the named Partner, or to determine any fact or circumstance
bearing on the existence
 
 
-33-

--------------------------------------------------------------------------------

 
 
 
of the authority that Person, or (2) responsible for the application or
Distribution of proceeds paid or credited to Persons signing this Agreement on
behalf of that entity.


15.11.           Severability. If any provision of this Agreement or the
application of any provision to any Person or circumstance is declared by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of this Agreement or the application of that provision to Persons or
circumstances other than those to which it is held invalid continue in full
force and effect.


15.12.           Consent of Spouses. Within ten (10) days after any individual
becomes a Partner or a Partner marries, that Partner will have his or her spouse
execute a consent form (1) acknowledging that the spouse has read the Agreement;
(2) consenting to any sale of that interest pursuant to the Agreement; and
(3) promising to take no action to hinder the operation of the Agreement on the
Partner’s interest, or any interest that the spouse might have in that Partner’s
interest.


15.13.           Cumulative Remedies. All remedies under this Agreement are
cumulative and do not exclude any other remedies provided by law.


15.14.           Counterparts. This Agreement may be executed in several
counterparts and all counterparts so executed constitute one agreement that is
binding on all of the parties, notwithstanding that all of the parties are not
signatory to the original or the same counterpart.


15.15.           Headings and References. The headings preceding the Sections of
this Agreement are for convenience of reference only, are not a part of this
Agreement, and are to be disregarded in the interpretation of any portion of
this Agreement. Unless otherwise stated, all references to Articles or Sections
shall be to the corresponding Article or Section of this Agreement.


15.16.           Pronouns. All pronouns and variations are deemed to refer to
the masculine, feminine, or neuter, singular or plural, as the context in which
they are used requires.


15.17.           Statutory References. Any reference to the Internal Revenue
Code, the Treasury Regulations, the Act, the California Corporations Code, the
California Code of Civil Procedure or other statutes includes all amendments,
modifications, or replacements of the specific sections and provisions
concerned.


15.18.           Time is of the Essence. All dates and times stated in this
Agreement are of the essence.


15.19.           Entire Agreement. This Agreement contains the entire
understanding among the Partners and supersedes any prior written or oral
agreements between them regarding the subject matter contained in this
Agreement. There are no representations, agreements, arrangements, or
understandings, oral or written, between and among the Partners relating to the
subject matter of this Agreement that are not fully expressed in this Agreement.

 
 
-34-

--------------------------------------------------------------------------------

 
 
    15.20.           Other Instruments. The parties to this Agreement covenant
and agree that they shall execute all other instruments and documents that are
or may become necessary or convenient to effectuate and carry out the
Partnership created by this Agreement.


Executed on the Effective Date at Escondido, California.


GENERAL PARTNER:


NetREIT, Inc., a
Maryland Corporation




By:                                                            
      Kenneth W. Elsberry
      Its: Chief Financial Officer






LIMITED PARTNERS:


NetREIT, Inc., a
Maryland Corporation




By:                                                            
      Kenneth W. Elsberry
      Its: Chief Financial Officer




LGI Delaware, LLC, a
Delaware Limited Liability Company




By:                                                            
      Lee Gittleman, Manager




 
 
-35-

--------------------------------------------------------------------------------

 

 
APPENDIX A


ALLOCATION OF INCOME, GAIN, LOSS, CREDITS AND DEDUCTIONS


1.           Method of Allocation. Partnership income, gain, loss, credits and
deductions, including all items thereof, for each Fiscal Year, shall be
allocated at the end of the Fiscal Year among the Partners as set forth below.
As used in this Appendix and in Article 9, “income”, “gain”, “loss”, “deduction”
and “credit” shall have the meanings attributed to them in the Code and the
Treasury Regulations. For the purposes of Article 9 of this Agreement, as the
context requires, “income” shall include all items of income, gain and credits,
and “loss” shall include all items of loss and deductions. Unless otherwise
expressly stated, terms used in this Appendix shall have the same meaning as
used in the Agreement. Unless otherwise expressly stated, all references to
sections or paragraphs in this Appendix shall refer to the respective section or
paragraph of this Appendix.


(a)         Income. After giving effect to the special allocations set forth in
Section 2 and Section 3, Partnership income shall be allocated as follows:


(i)         First, to the Partners, until the aggregate income allocated
pursuant to this Section 1(a)(i) for such Fiscal Year and all prior Fiscal Years
are equal to (and have been allocated in proportion to and to the extent of) the
aggregate loss allocated to the Partners pursuant to Section 1(b)(iii) hereof
for all previous Fiscal Years;


(ii)         Second, to the Partners, until the aggregate income allocated
pursuant to this Section 1(a)(ii) for such Fiscal Year and all prior Fiscal
Years are equal to (and have been allocated in proportion to and to the extent
of) all losses allocated to the Partners pursuant to Section 1(b)(ii) hereof for
all previous Fiscal Years;


(iii)         Third, to the Partners, until the aggregate income allocated to
the Partners pursuant to this Section 1(a)(iii) for such Fiscal Year and all
prior Fiscal Years are equal to (and have been allocated in proportion to) the
aggregate accrued A Unit Return payable to the Partners pursuant to this
Agreement; and


(iv)         Fourth, to the Partners in proportion to the Percentage Interests
held by the Partners from time to time.


(b)         Losses. After giving effect to the special allocations set forth in
Section 2 and Section 3, all losses of the Partnership shall be allocated as
follows:


(i)         First, to the Partners, until the aggregate loss allocated pursuant
to this Section 1(b)(i) for such Fiscal Year and all prior Fiscal Years are
equal to (and have been allocated in proportion to, to the extent of, and in the
reverse order of), all income allocated to the Partners pursuant to Section
1(a)(iii) and (iv) hereof for all previous Fiscal Years;


(ii)         Second, to the Partners, in proportion to, and to the extent of,
each Partner’s positive Capital Account balance; and


(iii)         Third, to the Partners, in proportion to the Percentage Interests
held by the Partners from time to time.
 
 
 
-1-

--------------------------------------------------------------------------------

 

 
2.           Special Allocations. The following special allocations shall be
made in the following order and priority:


(a)         Minimum Gain Chargeback. Except as otherwise provided in Section
1.704-2(f) of the Treasury Regulations, and notwithstanding any other provision
of this Appendix, if there is a net decrease in Partnership Minimum Gain during
any Partnership Fiscal Year, each Partner shall be specially allocated items of
Partnership income and gain for such Fiscal Year (and, if necessary, subsequent
Fiscal Years), in an amount equal to such Partner’s share of the net decrease in
Partnership Minimum Gain, determined in accordance with Treasury Regulations
Section 1.704-2(g). Allocations pursuant to the prior sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section
2(a) is intended to comply with the minimum gain chargeback requirement set
forth in Section 1.704-2(f) of the Treasury Regulations and shall be interpreted
consistently therewith.


(b)         Partner Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(i)(4) of the Treasury Regulations, notwithstanding any other
provision of this Appendix, if there is a net decrease in Partner Non-Recourse
Debt Minimum Gain attributable to Partner Non-Recourse Debt during any
Partnership Fiscal Year, each Partner who has a share of the Partner
Non-Recourse Debt Minimum Gain attributable to such Partner Non-Recourse Debt,
determined in accordance with Treasury Regulations Section 1.704-2(i)(5), shall
be specially allocated items of Partnership income and gain for such Fiscal Year
(and, if necessary, subsequent Fiscal Years) in an amount equal to such
Partner’s share of the net decrease in Partner Non-Recourse Debt Minimum Gain
attributable to such Partner Non Recourse Debt, determined in accordance with
Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Partner pursuant thereto. The items to be so allocated shall
be determined in accordance with Treasury Regulations Section 1.704-2(i)(4) and
1.704-(j)(2). This Section 2(b) is intended to comply with the minimum gain
chargeback requirements set forth in Treasury Regulations Section 1.704-2(i)(4)
and shall be interpreted consistently therewith.


(c)         Qualified Income Offset. Notwithstanding the provisions of Section 1
hereof, if a Partner unexpectedly receives any adjustments, allocations or
Distributions described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) or
any other event creates an Adjusted Capital Account Deficit, items of
Partnership gain and income shall be specially allocated to such Partner in an
amount and manner sufficient to eliminate the Adjusted Capital Account Deficient
as quickly as possible. Any special allocation of income pursuant to this
Section 2 shall be taken into account in computing subsequent allocations of
income pursuant to Section 1, so that the net amount of any income allocated to
each Partner pursuant to this Appendix to the extent possible, shall be equal to
the net amount that would have been allocated to each such Partner pursuant to
this Section 2(c) if such unexpected adjustments, allocations or Distributions
had not occurred.


(d)         Gross Income Allocation. In the event any Partner has a deficit
Capital Account at the end of any Fiscal Year which is in excess of the sum of:
(a) the amount such Partner is obligated to restore; and (b) the amount such
Partner is deemed to be obligated to restore pursuant to the penultimate
sentences of Treasury Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5), each
such Partner shall be specially allocated items of Partnership income and gain
in the amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 2(d) shall be made if and only to the extent that such
Partner would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Section 2(d) have been made as if this
Section 2(d) and Section 2(c) were not in the Agreement.
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
(e)         Non-Recourse Deductions. Any Non-Recourse Deductions for any Fiscal
Year shall be specially allocated to the Partners in proportion to their
Percentage Interests.


(f)         Partner Non-Recourse Deductions. Any Partner Non-Recourse Deductions
for any Fiscal Year shall be specially allocated to the Partner who bears the
economic risk of loss with respect to the Partner Non-Recourse Debt to which
such Partner Non-Recourse Deductions are attributable in accordance with
Treasury Regulations Section 1.704-2(i)(1). “Partner Non-Recourse Deductions”
has the meaning ascribed to such term in Sections 1.704-2(i)(1) and
1.704-2(i)(2) of the Treasury Regulations.


(g)         Basis Reduction. Any reduction in the adjusted tax basis of any
Property pursuant to Section 734(b) or Section 743(b) of the Code is required,
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such gain or loss shall be specially allocated to the Partners in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such section of the Treasury Regulations.


3.           Curative Allocations. The allocations set forth in Section 2(a)
through Section 2(g), inclusive, hereof (the “Regulatory Allocations”), are
intended to comply with certain requirements of the Treasury Regulations. It is
the intent of the Partners that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Partnership income or loss pursuant to
this Section 3. Therefore, notwithstanding any other provision of this Appendix
(other than the Regulatory Allocations), the General Partner shall make such
offsetting special allocations of Partnership income or loss in whatever manner
it may determine to be appropriate so that, after such offsetting allocations
are made, each Partner’s Capital Account balance is, to the extent possible,
equal to the Capital Account balance such Partner would have had if the
Regulatory Allocations were not a part of this Agreement and all Partnership
items were allocated pursuant to Section 1. In exercising its discretion under
this Section 3, the General Partner shall take into account future Regulatory
Allocations under Section 2(a) and Section 2(b) that, although not yet made, are
likely to offset other Regulatory Allocations previously made under Section 2(e)
and Section 2(f).


4.           Other Allocation Rules.


(a)         Income and loss shall be allocated to the Partners pursuant to this
Appendix as of the last day of each Fiscal Year; provided that income and loss
shall also be allocated at such times as the Gross Asset Values of the Property
are adjusted pursuant to this Agreement.


(b)         The Partners are aware of the income tax consequences of the
allocations made by this Appendix and hereby agree to be bound by the provisions
of this Appendix in reporting their shares of Partnership income and loss for
income tax purposes.


(c)         Income and loss shall be determined on a daily, monthly, or other
basis, as determined by the General Partner using any permissible method under
Code Section 706 and the Treasury Regulations thereunder.


(d)         Solely for purposes of determining a Partner’s proportionate share
of the “excess non-recourse liabilities” of the Partnership, within the meaning
of Treasury Regulations Section 1.752-3(a)(3), the Partner’s interests in the
Partnership’s income are in proportion to their respective Percentage Interests.


 
-3-

--------------------------------------------------------------------------------

 
 
(e)         To the extent permitted by Section 1.704-2(h)(3) of the Treasury
Regulations, the General Partner shall endeavor not to treat Distributions of
Net Cash as having been made from the proceeds of a Non-Recourse Liability or a
Partner Non-Recourse Debt.


5.           Allocation upon Assignment or Transfer of a Partnership Interest.
In the event of the assignment or Transfer (as defined below) of all or any part
of the Partnership Interest of a Partner, the allocable share, with respect to
the Partnership Interest so assigned, of income, loss and Distributions shall be
allocated between the assignor and the assignee to take into account their
varying interests in the Partnership during the year in which the assignment
occurred, based upon the number of days during such year that each was the
record owner of the Partnership Interest on the books of the Partnership
(without regard to actual operating results of the Partnership); provided,
however, that if under Section 706 of the Code and applicable Treasury
Regulations other methods of allocations will be recognized for federal income
tax purposes, including, without limitation, allocations based upon actual
operating results accompanied by a closing of the Partnership’s books as of the
date of assignment or the use of a fifteen (15) day monthly convention, or such
other method may be used in the discretion of the General Partner.


6.           Section 704(c) Allocations. Pursuant to Section 704(c) of the Code
and the Treasury Regulations promulgated thereunder, income and loss with
respect to any Property contributed to the capital of the Partnership shall,
solely for tax purposes, be allocated among the Partners so as to take into
account any variation between the adjusted basis of such Property to the
Partnership for federal income tax purposes and its fair market value on the
date of contribution. Allocations pursuant to this Section 6 are solely for
purposes of computing the amount of federal, state and local taxes payable by a
Partner and in no way shall such allocations be taken into account in computing
the amount of the Distributions payable to any Partner pursuant to the terms and
conditions of this Appendix.


7.           Power of General Partner to Vary Allocations of Income and Loss.
The Agreement and this Appendix have been drafted in a manner which is intended
to comply with the principles of Sections 704, 706 and 752 of the Code.
Therefore, if the Partnership is advised that the allocations provided in this
Appendix are unlikely to be respected for federal income tax purposes, otherwise
do not have substantial economic effect and/or otherwise create disparities in
the economic results intended by the Partners, the General Partner is hereby
granted the power, without the approval of the Partners, to amend the allocation
provisions of this Agreement, including making any special allocations of income
or loss on advice of accountants and legal counsel, to the minimum extent
necessary to achieve the foregoing results; provided, however, that no such
amendment shall have any materially adverse effect upon any Partner.


8.           Taxation as a Partnership. No election shall be made by the
Partnership or any Partner for the Partnership to be excluded from the
application of any provisions of Subchapter K, Chapter 1 of Subtitle A of the
Code or from any similar provisions of any state tax laws.


9.           Tax Matters Partner.


(a)         The TMP will keep the Partners informed of all administrative and
judicial proceedings, and furnish each Partner who so requests in writing a copy
of each notice or other communication received by the TMP from the Internal
Revenue Service (except any notices or communications sent directly to the
requesting Partner).
 

 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)         The Partnership will indemnify the TMP against all judgments, fines,
amounts paid in settlement, and expenses (including attorneys’ fees) reasonably
incurred by the TMP in any civil, criminal or investigative proceeding in which
the TMP is involved or threatened to be involved by reason of being the TMP,
provided that the TMP acted in good faith, within what the TMP reasonably
believed to be the scope of his or her authority and for a purpose that the TMP
reasonably believed to be in the best interests of the Partnership and the
Partners. The TMP will not be indemnified under this provision against any
liability to the Partnership or any Partner to which the TMP would otherwise be
subject by reason of willful misfeasance, bad faith, gross negligence, or
reckless disregard of the duties involved in the conduct of obligations as the
TMP. This indemnification is not deemed exclusive of any other rights to which
the TMP may be entitled, including such rights under any law or regulation,
contract or other agreement.


(c)         The TMP may resign by giving 30 days’ written notice to each
Partner. On the resignation, death, legal incompetence, or bankruptcy of the
person serving as the TMP, a successor to serve in that position will be chosen
by a Majority Vote of the Limited Partners.


(d)         Expenses incurred by the TMP constitute Partnership expenses and
will be paid by the Partnership. The fees and expenses of tax counsel employed
by the TMP to represent the Partnership constitute Partnership expenses and will
be borne by the Partnership.
 
 
 
-5-

--------------------------------------------------------------------------------

 

EXHIBIT A


LIST OF LIMITED PARTNERS,
THEIR ADDRESSES, AND
NUMBER OF UNITS HELD






NetREIT, Inc., a Maryland
Corporation                                                                                                No.
of Units: __________
1282 Pacific Oaks Place
Escondido, CA 92029-2900


LGI Delaware,
LLC                                                                                                No.
of Units: __________
Attn: Lee Gittleman, Manager
4705 Seashore Drive
Newport Beach, CA 92663




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


LEGAL DESCRIPTION


[Description on immediately following page]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


PROPERTY MANAGEMENT AGREEMENT

 
[Agreement immediately following this page]
 
 
 

--------------------------------------------------------------------------------

 

PROPERTY MANAGEMENT AGREEMENT
FOR
NATIONAL CITY PROPERTY


IN CONSIDERATION of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, NetREIT National City Partners LP, a California limited
partnership (“OWNER”) and CHG Properties, Inc., a California corporation
(“MANAGER”), agree as follows:


1.           Employment of Manager. OWNER hereby employs MANAGER exclusively to
manage, operate and rent that certain real property and related personal
property comprising the warehouse facility located at 940 West 19th Street and
2101 Haffley Avenue, National City, California (the “Property”). MANAGER hereby
accepts the management of the Property pursuant to the terms and conditions of
this Agreement. This Agreement is effective on and as of the date last shown
below (the “Commencement Date”).


2.           Manager’s Authority. MANAGER shall have the exclusive authority and
powers, all of which shall be exercised in the name of MANAGER, as agent for
OWNER. OWNER hereby appoints MANAGER as OWNER’s authorized agent for the purpose
of executing, as managing agent for OWNER, all such agreements, contracts or
other written obligations (“obligations”) MANAGER may enter into on behalf of
OWNER within the scope of MANAGER’s duties hereunder. OWNER agrees that it will
assume in writing all obligations under all such obligations so entered into by
MANAGER, on behalf of OWNER, as its agent. Unless otherwise expressly stated, an
action or inaction required or permitted by OWNER under this Agreement shall not
require the written consent of OWNER.


3.           Manager’s Duties. MANAGER agrees to furnish the services for the
management, operation and rental of the Property and to be responsible for such
other duties and functions expressly set forth in this Agreement. MANAGER shall
do each of the following:


(a)           Manage Property. At all times manage the Property in accordance
with MANAGER’s standard property management policies and procedures, except to
the extent that any provision contained herein is to the contrary thereto or not
addressed thereby, in which case MANAGER shall manage the Property consistent
with such provision;


(b)           Deposit and Maintain Funds. Open and maintain, in a state or
national bank of MANAGER’s choice and whose deposits are insured by the Federal
Deposit Insurance Corporation, an account exclusively for the Property. OWNER
agrees that MANAGER shall be authorized to maintain a reasonable minimum balance
in such account as reasonably determined from time to time by MANAGER.  MANAGER
may endorse any and all checks received in connection with the Property and
drawn to the order of MANAGER or OWNER, and OWNER shall, upon request, furnish
MANAGER’s depository with an appropriate authorization for MANAGER to make such
endorsement;


(c)           Collect Rents and Other Charges. Collect rents and/or assessments
and other items, including but not limited to:


 
(i)
Tenant payments for real estate taxes, property liability and other insurance,
damages and repairs;



 
(ii)
Maintenance, tax reduction fees, administrative charges and all other tenant
reimbursements;

 
 
 
-1-

--------------------------------------------------------------------------------

 

 
 
(iii)
Any proceeds of rental interruption insurance, parking fees, income from coin
operated machines and other miscellaneous income, due or to become due; and



 
(v)
Tenants’ security deposits, including the right to apply such security deposits
to unpaid rent, and comply, on behalf of OWNER of the Property, with applicable
state or local laws concerning security deposits and interest thereon, if any.



All of such rent and other items are herein referred to as “Gross Income”.
MANAGER shall give receipts therefor and deposit all such Gross Income collected
hereunder in MANAGER’s custodial account;


(d)           Negotiate Leases. Negotiate Leases and any other agreements for
use of the Property and renewals and cancellations of existing Lease or such
other agreements which shall be subject to MANAGER and to obtain OWNER’s written
consent for any lease. MANAGER may collect from tenants all or any of the
following: a late rent administrative charge, a non-negotiable check charge,
credit report fee, a subleasing administrative charge and/or broker’s commission
and need not account for such charges and/or commission to OWNER. MANAGER does
not guarantee the credit worthiness or collectibility of accounts receivable
from tenants, users or renters;


(e)           Terminate Tenants/Prosecute Claims. Terminate tenancies and sign
and serve in the name of OWNER of the Property such notices as are deemed
necessary by MANAGER; to institute and prosecute actions to evict tenants and to
recover possession of the Property or portions thereof; with OWNER’s
authorization, to sue in the name of OWNER of the Property and recover rent and
other sums due; and to settle, compromise, and release such actions or suits, or
reinstate such tenancies. All expenses of litigation including, but not limited
to, attorney’s fees, filing fees, and court costs which MANAGER shall incur in
connection with the collecting of rent and other sums, or to recover possession
of the Property or any portion thereof shall be deemed to be an operational
expense of the Property.  MANAGER shall select and engage on behalf of OWNER any
legal counsel it deems necessary or advisable to effect such litigation;


(f)           Hire, Supervise Employees, Agents and Contractors. Hire,
supervise, discharge, and pay all persons required to perform labor or services
for the operation and maintenance of the Property, including, but not limited
to, onsite personnel, managers, assistant managers, leasing consultants,
engineers, janitors, maintenance supervisors and other employees required for
the operation and maintenance of the Property, including personnel spending a
portion of their working hours (to be charged on a pro rata basis) at the
Property (all of whom shall be deemed employees of OWNER, not of MANAGER). All
expenses of such employment shall be deemed operational expenses of the
Property;


(g)           Make Repairs. Make or cause to be made all ordinary repairs and
replacements MANAGER deems necessary or appropriate to maintain and preserve the
Property in its present condition and for the operating efficiency thereof and
all alterations required to comply with lease requirements;


(h)           Enter into Contracts. Negotiate and enter into, as MANAGER of the
Property, contracts for all goods, materials and services permitted hereunder to
be contracted by MANAGER for OWNER. MANAGER shall use its best efforts to obtain
the foregoing services and utilities for the Property at the most economical
costs and terms available to MANAGER;


 (i)           Pay Expenses. Pay all expenses of the Property from the Gross
Income collected in accordance with Section 3(c) from MANAGER’s custodial
account. It is understood that the Gross Income will
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
be used first to pay the compensation to MANAGER set forth in Section 14, then
operational expenses and then any mortgage indebtedness, including real estate
tax and insurance impounds, but only as directed by OWNER in writing and only if
sufficient Gross Income is available for such payments;


(j)           Handle Insurance Claims. Handle all steps necessary regarding any
claim in connection with any insured losses or damages.


With respect to each of the foregoing, and its other authority to act for and to
bind OWNER under this Agreement, MANAGER may, but shall not be obligated to, at
any time and from time to time request and receive the prior written
authorization of OWNER for any one or more purchases or other expenditures,
notwithstanding that MANAGER may otherwise be authorized hereunder to make such
purchases or expenditures.


4.           Delivery of Annual Budget to Owner. During the term of this
Agreement, MANAGER shall prepare a budget for operation of the Property for the
calendar year (a “Budget”) and submit the Budget to OWNER. Each Budget shall be
for planning and informational purposes only, and MANAGER shall have no
liability to OWNER for any failure to meet any such Budget. However, MANAGER
will use its best efforts to operate the Property within each Budget. The Budget
for the remainder of the calendar year 2011 has been prepared and will be
promptly delivered to OWNER. Each subsequent Budget shall be submitted by
MANAGER to OWNER by December 1st of the year preceding the calendar year for
which it applies. OWNER shall notify MANAGER within fifteen (15) days with any
questions or comments regarding a Budget. If OWNER disapproves the proposed
Budget, OWNER shall notify MANAGER and identify what, specifically, OWNER
disapproves of, and OWNER and MANAGER may make changes to the annual Budget.


5.           Notification of Excess Expenses. In case the expenses paid by
MANAGER shall be in excess of the Gross Income for any monthly period or
reasonable reserves maintained by MANAGER, MANAGER shall notify OWNER of the
reason and amount of such excess and OWNER agrees to pay such excess upon
request from MANAGER. Nothing herein contained shall obligate MANAGER to advance
its own funds on behalf of OWNER. Any request by MANAGER to pay an excess or to
repay any advance by MANAGER on behalf of OWNER shall be paid to MANAGER by
OWNER within fifteen (15) business days after request.


6.           Delivery of Monthly Reports. MANAGER shall provide monthly reports
for the Property to OWNER, to the attention of the individual and address as
directed by OWNER from time to time, and remit to OWNER the excess of Gross
Income over expenses paid by MANAGER (“Net Proceeds”) for each month on or
before the 15th day of the following month. The foregoing required reports shall
consist of MANAGER’s Consolidated Cash Report and such other monthly, quarterly
and annual reports as are customary in commercial property management
relationships and as reasonably requested by OWNER in writing from time to time.


7.           Delegation of Duties by Manager.  Notwithstanding anything to the
contrary contained in this Agreement, any or all of the duties of MANAGER as
contained herein may be delegated by MANAGER and performed by a person or entity
(“SubAgent”) with whom MANAGER contracts for the purpose of performing such
duties. OWNER hereby expressly grants MANAGER the authority to enter into such a
contract with a SubAgent; provided that OWNER shall have no liability or
responsibility to any such SubAgent for the payment of the SubAgent’s fee or for
reimbursement to the SubAgent of its expenses or to indemnify the SubAgent in
any manner for any matter; and provided further that MANAGER shall require such
SubAgent to agree, in the written agreement setting forth the duties and
obligations of such SubAgent, to indemnify OWNER for all loss, damage or claims
incurred by OWNER as a result of the willful misconduct, gross negligence and/or
unlawful acts of the SubAgent.
 
 
 
-3-

--------------------------------------------------------------------------------

 

 
8.           Dealings with Manager’s Affiliates. MANAGER shall have the right
during the term hereof to contract for services with and to purchase goods and
materials from one or more of its affiliates, provided that contract rates and
prices are competitive with other available sources.


9.           Payment of Expenses. MANAGER shall on behalf of OWNER pay, out of
Gross Income, to the extent funds are available after the payment of MANAGER’s
compensation set forth in Section 14, all operational expenses, general taxes,
special assessments, or fire, boiler or any other insurance premiums, and any
other expenses which in MANAGER’s reasonable judgment relate to the Property.


10.           No Obligation on Manager to Pay Prior Expenses of Owner or to
Advance Funds.


(a)           Nothing in this Agreement shall be interpreted in such a manner as
to obligate MANAGER to pay from Gross Income, any expenses incurred prior to the
commencement of this Agreement, except to the extent OWNER advances additional
funds to pay such expenses.


(b)           In no event shall MANAGER be required to advance its own funds to
pay any indebtedness, taxes, assessments, premiums or otherwise. MANAGER may, at
its sole discretion, advance any monies for the care or management of the
Property, and OWNER agrees to advance all monies necessary therefor. If MANAGER
shall elect to advance any money in connection with the Property, OWNER agrees
to reimburse MANAGER forthwith and hereby authorizes MANAGER to deduct such
advances from any monies due OWNER.


11.           Advertising. Upon MANAGER’s reasonable determination, MANAGER may
advertise the Property or any part thereof and display signs thereon, as
permitted by law; and rent the same; pay all expenses of leasing the Property,
including but not limited to, newspaper and other advertising, signage, banners,
brochures, referral commissions, leasing commissions, finder’s fees and
salaries, bonuses and other compensation of leasing personnel responsible for
the leasing of the Property; and investigate references of prospective tenants.


12.           Indemnification of Manager. OWNER shall indemnify, defend,
protect, save and hold MANAGER and all of its shareholders, officers, directors,
employees, agents, successors and assigns (collectively, “Indemnified Parties”)
harmless from any and all claims, causes of action, demands, suits, proceedings,
loss, judgments, damage, awards, liens, fines, costs, attorney’s fees and
expenses, of every kind and nature whatsoever (collectively, “Losses”) in
connection with or in any way related to the Property and from liability for
damage to the Property and injuries to or death of any person whomsoever;
provided, however, that such indemnification shall not extend to any such Losses
arising out of the willful misconduct, gross negligence and/or unlawful acts
(such unlawfulness having been adjudicated by a court of proper jurisdiction) of
MANAGER or any of the other Indemnified Parties. OWNER agrees to procure and
carry at its own expense Public Liability Insurance, Fire and Extended Coverage
Insurance, Burglary and Theft Insurance, Rental Interruption Insurance, Flood
Insurance (if appropriate) and Boiler Insurance (if appropriate) naming OWNER
and MANAGER as insureds and having coverage adequate to protect their respective
interests, including being in a form having substance and having the amounts
reasonably satisfactory to MANAGER, and to furnish to MANAGER certificates and
policies evidencing the existence of such insurance. The premiums for all such
insurance maintained by OWNER shall be paid by either OWNER directly or,
provided sufficient Gross Income is available, by MANAGER from such Gross
Income. Unless OWNER shall provide such insurance and furnish such certificate
and policy within ten (10) days from the date of this Agreement, MANAGER may, in
its sole discretion, but shall not be obligated to, place said insurance and
charge the cost thereof to the account of OWNER. All such insurance policies
shall provide that MANAGER shall receive thirty (30) days’ written notice prior
to cancellation of the policy. MANAGER shall not be liable for any error of
judgment or for any mistake of fact or law, or for anything which it may do or
refrain from doing, except in
 
 
-4-

--------------------------------------------------------------------------------

 
cases of willful misconduct, gross negligence and/or unlawful acts (such
unlawfulness having been adjudicated by a court of proper jurisdiction).


13.           Representations and Warranties of Owner.


(a)           OWNER hereby warrants and represents to MANAGER that to the best
of OWNER’s knowledge, neither the Property, nor any part thereof, has previously
been or is presently being used to treat, deposit, store, dispose of or place
any hazardous substance, that may subject MANAGER to liability or claims under
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C.A. Section 9607) or any constitutional provision, statute, ordinance,
law, or regulation of any governmental body or of any order or ruling of any
public authority or official thereof, having or claiming to have jurisdiction
thereover. Furthermore, OWNER agrees to indemnify, protect, defend, save and
hold MANAGER and all of its shareholders, officers, directors, employees,
agents, successors and assigns harmless from any and all claims, causes of
action, demands, suits, proceedings, loss, judgments, damage, awards, liens,
fines, costs, attorney’s fees and expenses, of every kind and nature whatsoever,
involving, concerning or in any way related to any past, current or future
allegations regarding treatment, deposit, storage, disposal or placement by any
party other than MANAGER of hazardous substances on the Property.


14.           Compensation and Expenses of Manager.


(a)           Management Compensation. OWNER agrees to pay MANAGER the
compensation equal to four percent (4%) of the gross rentals collected by
MANAGER from the lease or rental of the Property. OWNER acknowledges and agrees
that MANAGER may pay or assign all or any portion of its Management Fee to a
SubAgent.


(b)           Administrative Expenses. MANAGER shall retain all administrative
charges actually collected from tenants in connection with maintenance
reconciliations and any tenant charge-back for same.


(c)           Apportionment of Manager’s Employee Costs. All personnel expenses,
including but not limited to, wages, salaries, insurance, fringe benefits,
employment related taxes and other governmental charges, shall be charges
MANAGER incurs in connection with the Property for purposes of this Agreement,
to the extent such expenses are apportioned by MANAGER to services rendered for
the benefit of the Property. The number and classification of employees serving
the Property shall be as determined by MANAGER to be appropriate for the proper
operation of the Property; provided that OWNER may request changes in the number
and/or classifications of employees, and MANAGER shall make such changes unless
in its judgment the resulting level of operation and/or maintenance of the
Property will be inadequate. MANAGER shall honor any collective bargaining
contract covering employment at the Property which is in effect upon the date of
execution of this Agreement; provided that MANAGER shall not assume or otherwise
become a party to such contract for any purpose whatsoever and all personnel
subject to such contract shall be considered the employees of the OWNER and not
MANAGER.


(d)           Reimbursement of Manager’s Expenses. OWNER shall pay or reimburse
MANAGER for any sums of money due it under this Agreement for services and
advances prior to termination of this Agreement. All provisions of this
Agreement that require OWNER to have insurance, or to protect, defend, save,
hold and indemnify or to reimburse MANAGER shall survive any expiration or
termination of this Agreement and, if MANAGER is or becomes involved in any
claim, proceeding or litigation by reason of having been MANAGER, such
provisions shall apply as if this Agreement were still in effect. The parties
understand and agree that MANAGER may withhold funds for sixty (60) days after
the end of the month in which this Agreement is terminated to pay bills
previously incurred but not yet invoiced and to close accounts. Should the funds
withheld be insufficient to meet the obligation of MANAGER to pay bills
previously
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
incurred, OWNER shall upon demand advance sufficient funds to MANAGER to ensure
fulfillment of MANAGER’s obligation to do so, within ten (10) days of receipt of
notice and an itemization of such unpaid bills.


           15.           Term and Termination.


(a)           Term and Renewal. This Agreement shall be for a term beginning on
the Commencement Date and ending on December 15, 2014 (the “Initial Termination
Date”), and thereafter for successive one (1) year renewal periods commencing on
the day following the Initial Termination Date and on each successive
anniversary of such date thereafter (each a “Renewal Date”), unless at least
thirty (30) days prior to the Initial Termination Date or the next following
Renewal Date either party shall notify the other in writing that it elects to
terminate this Agreement.  In such event, this Agreement shall be terminated as
of the end of the then current term.


(b)           Termination for Cause. In addition, and notwithstanding the
foregoing, OWNER may terminate this Agreement at any time upon delivery of
written notice to MANAGER not less than thirty (30) days prior to the effective
date of termination, in the event of (and only in the event of) a showing by
OWNER of willful misconduct, gross negligence, or deliberate malfeasance by
MANAGER in the performance of MANAGER’s duties hereunder. In the event this
Agreement is terminated for any reason prior to the expiration of its original
term or any renewal term, OWNER shall indemnify, protect, defend, save and hold
MANAGER and all of its shareholders, officers, directors, employees, agents,
successors and assigns (collectively, “Indemnified Parties”) harmless from and
against any and all claims, causes of action, demands, suits, proceedings, loss,
judgments, damage, awards, liens, fines, costs, attorney’s fees and expenses, of
every kind and nature whatsoever (collectively, “Losses”) which may be imposed
on or incurred by MANAGER by reason of the willful misconduct, gross negligence
and/or unlawful acts (such unlawfulness having been adjudicated by a court of
proper jurisdiction) of OWNER.


16.           Matters Regarding Structural Changes, Regulatory Compliance.


(a)           Structural Changes of Property. OWNER expressly withholds from
MANAGER any power or authority to make any structural changes in any building or
to make any other major alterations or additions in or to any such building or
equipment therein, or to incur any expense chargeable to OWNER, other than
expenses related to exercising the express powers above vested in MANAGER
without the prior written direction of OWNER, except such emergency repairs as
may be required to ensure the safety of persons or property or which are
immediately necessary for the preservation and safety of the Property or the
safety of the tenants and occupants thereof or are required to avoid the
suspension of any necessary service to the Property.


(b)           Notification of Regulatory Non-Compliance. MANAGER shall be
responsible for notifying OWNER in the event it receives notice that any
building on the Property or any equipment therein does not comply with the
requirements of any statute, ordinance, law or regulation of any governmental
body or of any public authority or official thereof having or claiming to have
jurisdiction thereover. MANAGER shall promptly forward to OWNER any complaints,
warnings, notices or summonses received by it relating to such matters.


(c)           Manager’s Right to Correct Regulatory Non-Compliance. In the event
it is alleged or charged that any building on the Property or any equipment
therein or any act or failure to act by OWNER with respect to the Property or
the sale, rental, or other disposition thereof fails to comply with, or is in
violation of, any of the requirements of any constitutional provision, statute,
ordinance, law, or regulation of any governmental body or any order or ruling of
any public authority or official thereof having or claiming to have
 
 
-6-

--------------------------------------------------------------------------------

 
 
jurisdiction thereover, and MANAGER, in its sole and absolute discretion,
considers that the action or position of OWNER, with respect thereto may result
in damage or liability to MANAGER, MANAGER shall have the right to cancel this
Agreement at any time by written notice to OWNER of its election so to do, which
cancellation shall be effective upon the service of such notice on OWNER. Such
cancellation shall not release the indemnities of OWNER set forth in this
Agreement and shall not terminate any liability or obligation of OWNER to
MANAGER for any payment, reimbursement, or other sum of money then due and
payable to MANAGER hereunder.


17.           Provisions of General Application.


(a)           No Implied Third Party Beneficiary. Nothing contained herein shall
be construed as creating any rights in third parties who are not the parties to
this Agreement, nor shall anything contained herein be construed to impose any
liability upon OWNER or MANAGER for the performance by OWNER or MANAGER under
any other agreement they have entered into or may in the future enter into,
without the express written consent of the other having been obtained.


(b)           Interpretation. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited or
invalid under such law, such provision shall be ineffective only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. This Agreement, its
validity, performance and enforcement shall be construed in accordance with, and
governed by, the laws of the State of California without regard to its choice of
law provisions.


(c)           Binding on Successors and Assigns. This Agreement shall be binding
upon the successors and assigns of MANAGER and the heirs, administrators,
executors, successors, and assignees of OWNER.


(d)           Attorney’s Fees. If any party hereto defaults under the terms or
conditions of this Agreement, the defaulting party shall pay the non-defaulting
party’s court costs and attorney’s fees incurred in the enforcement of any
provision of this Agreement.


(e)           No Implied Waiver. The failure of either party to this Agreement
to, in any one or more instances, insist upon the performance of any of the
terms, covenants or conditions of this Agreement, or to exercise any rights or
privileges conferred in this Agreement, shall not be construed as thereafter
waiving any such terms, covenants, conditions, rights or privileges, but the
same shall continue in full force and effect as if no such forbearance or waiver
had occurred.


(f)           Entire Agreement. This Agreement may be modified solely by a
written agreement executed by both parties hereto.


(g)           Amendment. This Agreement contains the entire Agreement of the
parties relating to the subject matter hereof and there are no understandings,
representations or undertakings by either party except as herein contained.


(h)           Independent Contractor. Nothing contained in this Agreement shall
be deemed or construed to create a partnership or joint venture between OWNER
and MANAGER or to cause either party to be responsible in any way for the debts
or obligations of the other or any other party (but nothing contained herein
shall affect MANAGER’s responsibility to transmit payments for the account of
OWNER as provided
 
 
-7-

--------------------------------------------------------------------------------

 
herein), it being the intention of the parties that the only relationship
hereunder is that of MANAGER and principal.


(i)           Notices. All notices given under this Agreement shall be sent by
certified mail, return receipt requested, sent by facsimile transmission, or
hand delivered at:


NetREIT National City Partners LP,
Owner                                                                           CHG
Properties, Inc., Manager
1282 Pacific Oaks
Place                                                                           1282
Pacific Oaks Place
Escondido, CA
92029-2900                                                                           Escondido,
CA 92029-2900
FAX: (760)
471-0132                                                                           FAX:
(760) 471-0132
EMAIL:
__________________                                                                           EMAIL:
__________________


IN WITNESS WHEREOF, the parties hereto have affixed or caused to be affixed
their respective signatures this 8th day of December, 2011.


OWNER                                                                           MANAGER


NetREIT National City Partners
LP                                                                                     CHG
Properties, Inc.


By: NetREIT, Inc., General Partner
By:                                                                
      President
      By:_________________________________
            President




 
 
-8-

--------------------------------------------------------------------------------

 
